

SECURITIES PURCHASE AGREEMENT
 
SECURITIES PURCHASE AGREEMENT (the “Agreement”), dated as of August 19, 2008, by
and among PNG Ventures, Inc., a Nevada corporation, with headquarters located at
3001 Knox Street, suite 403, Dallas, Texas 75205 (the “Company”), and the
investors listed on the Schedule of Buyers attached hereto (individually, a
“Buyer” and collectively, the “Buyers”).
 
WHEREAS:
 
A. The Company and each Buyer is executing and delivering this Agreement in
reliance upon the exemption from securities registration afforded by Section
4(2) of the Securities Act of 1933, as amended (the “1933 Act”), and Regulation
D (“Regulation D”) promulgated by the United States Securities and Exchange
Commission (the “SEC”) under the 1933 Act.
 
B. The Company has authorized a new series of convertible notes of the Company
(the “Notes”), which Notes shall be convertible into shares (as converted,
collectively, the “Conversion Shares”) of the Company’s common stock, $0.001 par
value per share (the “Common Stock”), in accordance with the terms of the Notes.
 
C. Each Buyer wishes to purchase, and the Company wishes to sell, upon the terms
and conditions stated in this Agreement, (i) that aggregate principal amount of
Notes, in substantially the form attached hereto as Exhibit A, set forth
opposite such Buyer’s name in column (3) on the Schedule of Buyers (which
aggregate amount for all Buyers shall be $3,188,235) and (ii) warrants, in
substantially the form attached hereto as Exhibit B (the “Warrants”), to acquire
that number of shares (as exercised, collectively, the “Warrant Shares”) of
Common Stock set forth opposite such Buyer’s name in column (4) on the Schedule
of Buyers.
 
D. The Notes, the Conversion Shares, the Warrants and the Warrant Shares, are
collectively are referred to herein as the “Securities.”
 
NOW, THEREFORE, the Company and each Buyer hereby agree as follows:
 
1. PURCHASE AND SALE OF NOTES AND WARRANTS.
 
(a) Amount.  Subject to the satisfaction (or waiver) of the conditions set forth
in Sections 6 and 7 below, the Company shall issue and sell to each Buyer, and
each Buyer severally, but not jointly, agrees to purchase from the Company on
the Closing Date (as defined below), a principal amount of Notes as is set forth
opposite such Buyer’s name in column (3) on the Schedule of Buyers, along with
Warrants to acquire that number of Warrant Shares as is set forth opposite such
Buyer’s name in column (4) on the Schedule of Buyers.
 
(b) Closing.  The closing (the “Closing”) of the purchase of the Notes and the
Warrants by the Buyers shall occur at the offices of Fox Rothschild LLP, 100
Park Avenue, Suite 1500, New York, NY 10017.  The date and time of the Closing
(the “Closing Date”) shall be 10:00 a.m., New York City Time, on the date
hereof, subject to notification of satisfaction (or waiver) of the conditions to
the Closing set forth in Sections 6 and 7 below (or such later date as is
mutually agreed to by the Company and each Buyer).
 
(c) Purchase Price.  The purchase price (the “Purchase Price”) of the Notes and
related Warrants to be purchased by each Buyer at the Closing shall be equal to
$1.00 for each $1.00 of principal amount of Notes being purchased by such Buyer
at the Closing. The Buyers and the Company agree that the Notes and the Warrants
constitute an "investment unit" for purposes of Section 1273(c)(2) of the
Internal Revenue Code of 1986, as amended (the "Code").  The Buyers and the
Company mutually agree that the allocation of the issue price of such investment
unit between the Notes and the Warrants in accordance with Section 1273(c)(2) of
the Code and Treasury Regulation Section 1.1273-2(h) shall be an aggregate
amount of $197,389 allocated to the Warrants, and the balance of the Purchase
Price allocated to the Notes, and neither the Buyers nor the Company shall take
any position inconsistent with such allocation in any tax return or in any
judicial or administrative proceeding in respect of taxes.
 
(d) Form of Payment.  On the Closing Date, (i) each Buyer shall, subject to the
provisions set forth below in this Section 1(d), pay its aggregate Purchase
Price to the Company for the Notes and the Warrants to be issued and sold to
such Buyer at the Closing, by wire transfer of immediately available funds in
accordance with the Company’s written wire instructions, and (ii) the Company
shall deliver to each Buyer the Notes (in the denominations as such Buyer shall
have requested prior to the Closing) which such Buyer is then purchasing along
with the Warrants (in the denominations as such Buyer shall have requested prior
to the Closing) such Buyer is purchasing, duly executed on behalf of the Company
and registered in the name of such Buyer or its designee.  The Company agrees
that, at the Closing, the Buyer(s) shall, as a dollar-for-dollar credit towards
the Purchase Price: (x) withhold and reserve the sum of $478,235.25 to be
applied as Prepaid Interest under the Notes; (y) withhold the further sum of
$180,000 reflecting the application and receipt of a prior interim advance made
by the Buyer to the Company on August 15, 2008; and (z) fund a reserve account
in the sum of $1,000,000 with Fourth Third, LLC for the benefit of the Company
(the “Reserve Amount”) to be applied against regularly scheduled interest
payments as they become due and payable under the Company’s outstanding Amended
and Restated Credit Agreement with Fourth Third, LLC. as in effect as of the
Closing Date (the “Fourth Third Credit Agreement”).
 
2. BUYER’S REPRESENTATIONS AND WARRANTIES.
 
Each Buyer represents and warrants with respect to only itself that:
 
(a) Organization; Authority.  Such Buyer is an entity duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization with full right, corporate or partnership power and authority to
enter into and to consummate the transactions contemplated by the Transaction
Documents and otherwise to carry out its obligations hereunder and thereunder.
The execution and delivery of the Transaction Documents and performance by such
Buyer of the transactions contemplated by the Transaction Documents have been
duly authorized by all necessary corporate or similar action on the part of such
Buyer.  Each Transaction Document to which it is a party has been duly executed
by such Buyer, and when delivered by such Buyer in accordance with the terms
hereof, will constitute the valid and legally binding obligation of such Buyer,
enforceable against it in accordance with its terms, except: (i) as limited by
general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.
 
(b) No Public Sale or Distribution.  Such Buyer is (i) acquiring the Notes and
the Warrants, (ii) upon conversion of the Notes will acquire the Conversion
Shares, and (iii) upon exercise of the Warrants will acquire the Warrant Shares,
in each case, for its own account and not with a view towards, or for resale in
connection with, the public sale or distribution thereof in a manner that would
violate the 1933 Act, except pursuant to sales registered or exempted under the
1933 Act; provided, however, that by making the representations herein, such
Buyer does not agree to hold any of the Securities for any minimum or other
specific term and reserves the right to dispose of the Securities at any time in
accordance with or pursuant to a registration statement or an exemption under
the 1933 Act.  Such Buyer is acquiring the Securities hereunder in the ordinary
course of its business.  Such Buyer does not presently have any agreement or
understanding, directly or indirectly, with any Person to distribute any of the
Securities.
 
(c) Investor Status.  Such Buyer is an “accredited investor” as that term is
defined in Rule 501(a) of Regulation D.
 
(d) General Solicitation.  Such Buyer is not purchasing the Securities as a
result of any advertisement, article, notice or other communication regarding
the Securities published in any newspaper, magazine or similar media or
broadcast over television or radio or presented at any seminar or any other
general solicitation or general advertisement.
 
(e) Reliance on Exemptions.  Such Buyer understands that the Securities are
being offered and sold to it in reliance on specific exemptions from the
registration requirements of United States federal and state securities laws and
that the Company is relying in part upon the truth and accuracy of, and such
Buyer’s compliance with, the representations, warranties, agreements,
acknowledgments and understandings of such Buyer set forth herein in order to
determine the availability of such exemptions and the eligibility of such Buyer
to acquire the Securities.
 
(f) Information.  Such Buyer and its advisors, if any, have been furnished with
all materials relating to the business, finances and operations of the Company
and materials relating to the offer and sale of the Securities which have been
requested by such Buyer.  Such Buyer and its advisors, if any, have been
afforded the opportunity to ask questions of the Company.  Neither such
inquiries nor any other due diligence investigations conducted by such Buyer or
its advisors, if any, or its representatives shall modify, amend or affect such
Buyer’s right to rely on the Company’s representations and warranties contained
herein.  Such Buyer understands that its investment in the Securities involves a
high degree of risk and illiquidity.  Such Buyer has sought such accounting,
legal and tax advice as it has considered necessary to make an informed
investment decision with respect to its acquisition of the Securities. Buyer
acknowledges the risks of illiquidity and longer holding period under Rule 144
(as hereinafter defined), as a result of the Company recently having been a
shell company (as such term is defined under Rule 405 under the 1933 Act),
including, without limitations, risks related to illiquidity in the event that
the Company shall fail for any reason to satisfy the current public information
requirement under Rule 144(c) under the 1933 Act.
 
(g) No Governmental Review.  Such Buyer understands that no United States
federal or state agency or any other government or governmental agency has
passed on or made any recommendation or endorsement of the Securities or the
fairness or suitability of the investment in the Securities nor have such
authorities passed upon or endorsed the merits of the offering of the
Securities.
 
(h) Transfer or Resale.  Such Buyer understands that except as provided for in
Section 4(q), the Securities have not been and are not being registered under
the 1933 Act or any state securities laws, and may not be offered for sale,
sold, assigned or transferred unless (A) subsequently registered thereunder, (B)
such Buyer shall have delivered to the Company an opinion of counsel, in a
generally acceptable form, to the effect that such Securities to be sold,
assigned or transferred may be sold, assigned or transferred pursuant to an
exemption from such registration, or (C) such Buyer provides the Company with
reasonable assurance that such Securities can be sold, assigned or transferred
pursuant to Rule 144 or Rule 144A promulgated under the 1933 Act (or, in each
case, a successor rule thereto)(collectively, “Rule 144”); or some other
applicable exemption from registration under the 1933 Act or the rules and
regulations of the SEC thereunder, provided, however, that the Securities may be
pledged in connection with a bona fide margin account or other loan or financing
arrangement secured by the Securities and such pledge of Securities shall not be
deemed to be a transfer, sale or assignment of the Securities hereunder, and no
Buyer effecting a pledge of Securities shall be required to provide the Company
with any notice thereof or otherwise make any delivery to the Company pursuant
to this Agreement or any other Transaction Document (as defined in Section
3(b)), including, without limitation, this Section 2(h).
 
(i) Legends.  Such Buyer understands that the certificates or other instruments
representing the Notes and the Warrants and, until such time as the Conversion
Shares and the Warrant Shares have been registered under the 1933 Act, as
contemplated by Section 4(q) hereof, the stock certificates representing the
Conversion Shares and the Warrant Shares, shall bear any legend as required by
the “blue sky” laws of any state and a restrictive legend in substantially the
following form (and a stop-transfer order may be placed against transfer of such
stock certificates):
 
NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE [CONVERTIBLE][EXERCISABLE]
HAVE BEEN] REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
APPLICABLE STATE SECURITIES LAWS.  THE SECURITIES MAY NOT BE OFFERED FOR SALE,
SOLD, TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE
REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, AND APPLICABLE STATE SECURITIES LAWS, OR (B) AN OPINION OF COUNSEL, IN
A GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT
AND APPLICABLE STATE SECURITIES LAWS OR (II) UNLESS SOLD PURSUANT TO RULE 144 OR
RULE 144A OR OTHER AVAILABLE EXEMPTION UNDER SAID ACT.  NOTWITHSTANDING THE
FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN
ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES.
 
The legend set forth above shall be removed and the Company shall issue a
certificate without such legend to the holder of the Securities upon which it is
stamped, if (i) such Securities are registered under the 1933 Act, (ii) in
connection with a sale, assignment or other transfer, such holder provides the
Company with an opinion of counsel, in a generally acceptable form, to the
effect that such sale, assignment or transfer of the Securities may be made
without registration under the applicable requirements of the 1933 Act, or (iii)
such Securities are sold, assigned or transferred pursuant to Rule 144, or such
holder provides the Company with reasonable assurance that the Securities can be
sold, assigned or transferred pursuant to Rule 144 or Rule 144A.
 
(j) Validity; Enforcement.  This Agreement has been duly and validly authorized,
executed and delivered on behalf of such Buyer and shall constitute the legal,
valid and binding obligations of such Buyer enforceable against such Buyer in
accordance with its terms, except as such enforceability may be limited by
general principles of equity or to applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation and other similar laws relating to, or
affecting generally, the enforcement of applicable creditors' rights and
remedies.
 
(k) No Conflicts.  The execution, delivery and performance by such Buyer of this
Agreement and the consummation by such Buyer of the transactions contemplated
hereby and thereby will not (i) result in a violation of the organizational
documents of such Buyer or (ii) conflict with, or constitute a default (or an
event which with notice or lapse of time or both would become a default) under,
or give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which such Buyer is a
party, or (iii) result in a violation of any law, rule, regulation, order,
judgment or decree (including federal and state securities laws) applicable to
such Buyer, except in the case of clauses (ii) and (iii) above, for such
conflicts, defaults, rights or violations which would not, individually or in
the aggregate, reasonably be expected to have a material adverse effect on the
ability of such Buyer to perform its obligations hereunder.
 
(l) Residency.  Such Buyer is a resident of that jurisdiction specified below
its address on the Schedule of Buyers.
 
3. REPRESENTATIONS AND WARRANTIES OF THE COMPANY.
 
As an inducement to the Buyers to enter into this Agreement and to consummate
the transactions contemplated hereby, the Company represents and warrants to
each of the Buyers that each and all of the following representations and
warranties (as modified by the disclosure schedules delivered to the Buyers
contemporaneously with the execution and delivery of this Agreement (the
“Schedules”)) are true and correct as of the date of this Agreement.  The
Schedules shall be arranged by the Company in paragraphs corresponding to the
sections and subsections contained in this Article 3.
 
(a) Organization and Qualification.  The Company and its “Subsidiaries” (which
for purposes of this Agreement means any entity in which the Company, directly
or indirectly, owns capital stock or holds an equity or similar interest) are
entities duly organized and validly existing in good standing under the laws of
the jurisdiction in which they are formed, and have the requisite power and
authorization to own their properties and to carry on their business as now
being conducted.  Each of the Company and its Subsidiaries is duly qualified as
a foreign entity to do business and is in good standing in every jurisdiction in
which its ownership of property or the nature of the business conducted by it
makes such qualification necessary, except to the extent that the failure to be
so qualified or be in good standing would not have a Material Adverse
Effect.  As used in this Agreement, “Material Adverse Effect” means any material
adverse effect on the business, properties, assets, operations, results of
operations, condition (financial or otherwise) or prospects of the Company and
its Subsidiaries, taken as whole, or on the transactions contemplated hereby and
the other Transaction Documents, or by the agreements and instruments to be
entered into in connection herewith or therewith, or on the authority or ability
of the Company to perform its obligations under the Transaction Documents.  The
Company has no Subsidiaries, except as set forth on Schedule 3(a).
 
(b) Authorization; Enforcement; Validity.  The Company has the requisite power
and authority to enter into and perform its obligations under this Agreement,
the Notes, the Warrants,  and the Irrevocable Transfer Agent Instructions (as
defined in Section 5(b)), and each of the other agreements entered into by the
parties hereto in connection with the transactions contemplated by this
Agreement (collectively, the “Transaction Documents”) and to issue the
Securities in accordance with the terms hereof and thereof.  The execution and
delivery of the Transaction Documents by the Company and the consummation by the
Company of the transactions contemplated hereby and thereby, including, without
limitation, the issuance of the Notes, the reservation for issuance and the
issuance of the Conversion Shares issuable upon conversion of the Notes, the
issuance of the Warrants and the reservation for issuance and issuance of the
Warrant Shares issuable upon exercise of the Warrants, have been duly authorized
by the Company’s Board of Directors and (other than the filing with the SEC of a
Form D and one or more Registration Statements in accordance with the
requirements of the registration rights provisions in this Agreement and other
than filings with  “Blue Sky” authorities as required therein) no further
filing, consent, or authorization is required by the Company, its Board of
Directors or its stockholders.  This Agreement and the other Transaction
Documents of even date herewith have been duly executed and delivered by the
Company, and constitute the legal, valid and binding obligations of the Company,
enforceable against the Company in accordance with their respective terms,
except as such enforceability may be limited by general principles of equity or
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation or
similar laws relating to, or affecting generally, the enforcement of applicable
creditors’ rights and remedies.
 
(c) Issuance of Securities.  The issuance of the Notes and the Warrants are duly
authorized and are free from all taxes, liens and charges with respect to the
issue thereof.  As of the Closing, a number of shares of Common Stock shall have
been duly authorized and reserved for issuance which equals at least 130% of the
sum of the maximum number of shares of Common Stock issuable (A) upon conversion
of the Notes (assuming for purposes hereof, that the Notes are convertible at
the Conversion Price and without taking into account any limitations on the
conversion of the Notes set forth in the Notes) and (B) upon exercise of the
Warrants (without taking into account any limitations on the exercise of the
Warrants set forth in the Warrants).  Upon conversion  in accordance with the
Notes or exercise in accordance with the Warrants, as the case may be, the
Conversion Shares and the Warrant Shares, respectively, will be validly issued,
fully paid and nonassessable and free from all preemptive or similar rights,
taxes, liens and charges with respect to the issue thereof, with the holders
being entitled to all rights accorded to a holder of Common Stock.  The offer
and issuance by the Company of the Securities is exempt from registration under
the 1933 Act.
 
(d) No Conflicts.  The execution, delivery and performance of the Transaction
Documents by the Company and the consummation by the Company of the transactions
contemplated hereby and thereby (including, without limitation, the issuance of
the Notes, the Warrants,  and the reservation for issuance of the Conversion
Shares and the Warrant Shares) will not (i) result in a violation of the
Articles of Incorporation or Bylaws (each as defined in Section 3(r)) of the
Company or any of its Subsidiaries or the terms of any capital stock of the
Company or any of its Subsidiaries; (ii) other than as set forth on Schedule
3(d), conflict with, or constitute a default (or an event which with notice or
lapse of time or both would become a default) under, or give to others any
rights of termination, amendment, acceleration or cancellation of, any
agreement, indenture or instrument to which the Company or any of its
Subsidiaries is a party; or (iii) result in a violation of any law, rule,
regulation, order, judgment or decree (including federal and state securities
laws and the rules and regulations of the principal market, exchange or
quotation system (including the OTC Bulletin Board and the Pink sheets) upon
which the shares of the Company trade  (the “Principal Market”) applicable to
the Company or any of its Subsidiaries or by which any property or asset of the
Company or any of its Subsidiaries is bound or affected.
 
(e) Consents.  Other than as set forth on Schedule 3(e), the Company is not
required to obtain any consent, authorization or order of, or make any filing or
registration with, any court, governmental agency or any regulatory or
self-regulatory agency or any other Person in order for it to execute, deliver
or perform any of its obligations under or contemplated by the Transaction
Documents, in each case in accordance with the terms hereof or thereof (other
than (x) the filing with the SEC of a Form D or one or more Registration
Statements in accordance with the registration provisions of this Agreement and
(y) filings with  “Blue Sky” authorities as required thereby.  All consents,
authorizations, orders, filings and registrations which the Company is required
to obtain pursuant to the preceding sentence have been obtained or effected on
or prior to the Closing Date, and the Company and its Subsidiaries are unaware
of any facts or circumstances which might prevent the Company from obtaining or
effecting any of the registration, application or filings pursuant to the
preceding sentence.  The Company is not in violation of the listing requirements
of the Principal Market and has no knowledge of any facts which would reasonably
lead to delisting or suspension of the Common Stock in the foreseeable
future.  The Company is not in violation of the listing requirements of the
Principal Market and has no knowledge of any facts which would reasonably lead
to delisting or suspension of the Common Stock in the foreseeable future.
 
(f) Acknowledgment Regarding Buyer’s Purchase of Securities.  The Company
acknowledges and agrees that each Buyer or any Person acting as an affiliate of
such Buyer, is acting solely in the capacity of an arm’s length purchaser with
respect to the Transaction Documents and the transactions contemplated hereby
and thereby and that no Buyer is: (i) an officer or director of the Company,
(ii) acting as a financial advisor or fiduciary of the Company (or in any
similar capacity) with respect to the Transaction Documents and the transactions
contemplated hereby and thereby.  The Company further represents to each Buyer
that the Company’s decision to enter into the Transaction Documents has been
based solely on the independent evaluation by the Company and its
representatives.
 
(g) No General Solicitation; Placement Agent’s Fees.  Neither the Company, nor
any of its affiliates, nor any Person acting on its or their behalf, has engaged
in any form of general solicitation or general advertising (within the meaning
of Regulation D) in connection with the offer or sale of the Securities.  The
Company shall be responsible for the payment of any placement agent’s fees,
financial advisory fees, or brokers’ commissions (other than for persons engaged
by any Buyer or its investment advisor) relating to or arising out of the
transactions contemplated hereby.  The Company shall pay, and hold each Buyer
harmless against, any liability, loss or expense (including, without limitation,
attorneys’ fees and out-of-pocket expenses) arising in connection with any such
claim. The Company has not engaged the services of a placement agent or other
financial advisor in connection with the sale of the Securities.
 
(h) No Integrated Offering.  Assuming the accuracy of the Buyer’s
representations and warranties set forth in Article 2, neither the Company, its
Subsidiaries, any of their affiliates or any Person acting on their behalf, has
directly or indirectly, made any offers or sales of any security or solicited
any offers to buy any security, under circumstances that would cause this
offering of the Securities to be integrated with prior offerings by the Company
for purposes of: (i) the 1933 Act which would require the registration of any
such securities under the 1933 Act; or (ii) any applicable shareholder approval
provision of any Eligible Market on which any of the securities of the Company
are listed.
 
(i) Dilutive Effect.  The Company understands and acknowledges that the number
of Conversion Shares issuable upon conversion of the Notes, and the number of
Warrant Shares issuable upon exercise of the Warrants, will increase in certain
circumstances.  The Company further acknowledges that its obligation to issue
Conversion Shares upon conversion of the Notes in accordance with this Agreement
and the Notes and its obligation to issue the Warrant Shares upon exercise of
the Warrants in accordance with this Agreement and the Warrants is, in each
case, absolute and unconditional regardless of the dilutive effect that such
issuance may have on the ownership interests of other stockholders of the
Company.
 
(j) Application of Takeover Protections; Rights Agreement.  The Company and its
board of directors have taken all necessary action, if any, in order to render
inapplicable any control share acquisition, business combination, poison pill
(including any distribution under a rights agreement) or other similar
anti-takeover provision under the Articles of Incorporation of the Company or
the laws of the jurisdiction of its formation which is or could become
applicable to any Buyer as a result of the transactions contemplated by this
Agreement, including, without limitation, the Company’s issuance of the
Securities and any Buyer’s ownership of the Securities.  The Company has not
adopted a stockholder rights plan or similar arrangement relating to
accumulations of beneficial ownership of Common Stock or a change in control of
the Company.
 
(k)  SEC Documents; Financial Statements.  Except as disclosed in Schedule 3(k),
during the two (2) years prior to the date hereof, the Company (which, for the
avoidance of doubt, includes only PNG Ventures, Inc., a Nevada corporation, and
not any Subsidiary of the Company) has filed all reports, schedules, forms,
statements and other documents required to be filed by it with the SEC pursuant
to the reporting requirements of the Securities Exchange Act of 1934, as amended
(the “1934 Act”) (all of the foregoing filed prior to the date hereof and all
exhibits included therein and financial statements, notes and schedules thereto
and documents incorporated by reference therein being hereinafter referred to as
the "SEC Documents").  The Company has delivered to the Buyers or their
respective representatives, true, correct and complete copies of the SEC
Documents not available on the EDGAR system.  As of their respective dates, the
SEC Documents complied in all material respects with the requirements of the
1934 Act and the rules and regulations of the SEC promulgated thereunder
applicable to the SEC Documents, and none of the SEC Documents, at the time they
were filed with the SEC, contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading, other than as may have been subsequently
restated or amended in an amended or subsequent report.  As of their respective
dates, the financial statements of the Company included in the SEC Documents
complied as to form in all material respects with applicable accounting
requirements and the published rules and regulations of the SEC with respect
thereto.  Such financial statements have been prepared in accordance with
generally accepted accounting principles, consistently applied, during the
periods involved (except (i) as may be otherwise indicated in such financial
statements or the notes thereto, or (ii) in the case of unaudited interim
statements, to the extent they may exclude footnotes or may be condensed or
summary statements) and fairly present in all material respects the financial
position of the Company as of the dates thereof and the results of its
operations and cash flows for the periods then ended (subject, in the case of
unaudited statements, to normal year-end audit adjustments).  No other
information provided by or on behalf of the Company to each of the Buyers which
is not included in the SEC Documents, including, without limitation, information
referred to in Section 2(f) of this Agreement, contains any untrue statement of
a material fact or omits to state any material fact necessary in order to make
the statements therein, in the light of the circumstance under which they are or
were made, not misleading.
 
(l) Absence of Certain Changes.  Except as disclosed in Schedule 3(l), since
June 30, 2008 (the “Schedule 3(l) Date”), there has been no material adverse
change and no material adverse development in the business, assets, properties,
operations, condition (financial or otherwise), results of operations or
prospects of the Company or its Subsidiaries.  Except as disclosed in Schedule
3(l), since the Schedule 3(l) Date, the Company has not (i) declared or paid any
dividends, (ii) sold any assets outside of its ordinary course of business, or
(iii) had capital expenditures, individually or in the aggregate, in excess of
$100,000.  The Company has not taken any steps to seek protection pursuant to
any bankruptcy law nor does the Company have any knowledge or reason to believe
that its creditors intend to initiate involuntary bankruptcy proceedings or any
actual knowledge of any fact which would reasonably lead a creditor to do
so.  The Company is not as of the date hereof, and after giving effect to the
transactions contemplated hereby to occur at the Closing, will not be
“Insolvent” (as defined below).  For purposes of this Section 3(l), “Insolvent”
means (i) the present fair saleable value of the Company’s assets is less than
the amount required to pay the Company’s total Indebtedness (as defined in
Section 3(s)), (ii) the Company is unable to pay its debts and liabilities,
subordinated, contingent or otherwise, as such debts and liabilities become
absolute and matured, (iii) the Company intends to incur or believes that it
will incur debts that would be beyond its ability to pay as such debts mature or
(iv) the Company has unreasonably small capital with which to conduct the
business in which it is engaged as such business is now conducted and is
proposed to be conducted.
 
(m)  No Undisclosed Events, Liabilities, Developments or Circumstances.  Except
as set forth on Schedule 3(m), since the Schedule 3(l) Date, no event,
liability, development or circumstance has occurred or exists, or is
contemplated to occur with respect to the Company, that has caused or could
cause a Material Adverse Effect.
 
(n) Conduct of Business; Regulatory Permits.  Neither the Company nor its
Subsidiaries is in violation of any term of or in default under any certificate
of designations of any outstanding series of preferred stock of the Company, its
Articles of Incorporation or Bylaws or their organizational charter or
certificate of incorporation or bylaws, respectively.  Other than as set forth
on Schedule 3(n), neither the Company nor any of its Subsidiaries is in
violation of any judgment, decree or order or any statute, ordinance, rule or
regulation applicable to the Company or its Subsidiaries, and neither the
Company nor any of its Subsidiaries will conduct its business in violation of
any of the foregoing, except for possible violations which would not,
individually or in the aggregate, have a Material Adverse Effect. Except as set
forth on Schedule 3(n), the Company and its Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate regulatory
authorities necessary to conduct their respective businesses, except where the
failure to possess such certificates, authorizations or permits would not have,
individually or in the aggregate, a Material Adverse Effect, and neither the
Company nor any such Subsidiary has received any notice of proceedings relating
to the revocation or modification of any such certificate, authorization or
permit.
 
(o) Foreign Corrupt Practices.  Neither the Company nor any of its Subsidiaries
nor any director, officer, agent, employee or other Person acting on behalf of
the Company or any of its Subsidiaries has, in the course of its actions for, or
on behalf of, the Company (i) used any corporate funds for any unlawful
contribution, gift, entertainment or other unlawful expenses relating to
political activity; (ii) made any direct or indirect unlawful payment to any
foreign or domestic government official or employee from corporate funds; (iii)
violated or is in violation of any provision of the U.S. Foreign Corrupt
Practices Act of 1977, as amended; or (iv) made any unlawful bribe, rebate,
payoff, influence payment, kickback or other unlawful payment to any foreign or
domestic government official or employee.
 
(p) Sarbanes-Oxley Act.  The Company is in compliance with any and all
applicable requirements of the Sarbanes-Oxley Act of 2002 that are effective as
of the date hereof, and any and all applicable rules and regulations promulgated
by the SEC thereunder that are effective as of the date hereof.
 
(q) Transactions With Affiliates.  Except as set forth on Schedule 3(q), none of
the officers, directors or employees of the Company is presently a party to any
transaction with the Company or any of its Subsidiaries (other than for ordinary
course services as employees, officers or directors), including any contract,
agreement or other arrangement providing for the furnishing of services to or
by, providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any such officer, director or employee or, to the
knowledge of the Company, any corporation, partnership, trust or other entity in
which any such officer, director, or employee has a substantial interest or is
an officer, director, trustee or partner.
 
(r) Equity Capitalization.  As of the date hereof, the authorized, issued and
outstanding capital stock of the Company and shares reserved for issuance is set
forth on Schedule 3(r). All of such shares set forth on Schedule 3(r) have been,
or upon issuance will be, validly issued and are fully paid and
non-assessable.  Except as disclosed in Schedule 3(r): (i) none of the Company’s
share capital is subject to preemptive rights or any other similar rights or any
liens or encumbrances suffered or permitted by the Company; (ii) there are no
outstanding options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into, or exercisable or exchangeable for, any share capital of the
Company or any of its Subsidiaries, or contracts, commitments, understandings or
arrangements by which the Company or any of its Subsidiaries is or may become
bound to issue additional share capital of the Company or any of its
Subsidiaries or options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into, or exercisable or exchangeable for, any share capital of the
Company or any of its Subsidiaries; (iii) there are no outstanding debt
securities, notes, credit agreements, credit facilities or other agreements,
documents or instruments evidencing Indebtedness of the Company or any of its
Subsidiaries or by which the Company or any of its Subsidiaries is or may become
bound; (iv) there are no financing statements securing obligations in any
material amounts, either singly or in the aggregate, filed in connection with
the Company or any of its Subsidiaries; (v) there are no agreements or
arrangements under which the Company or any of its Subsidiaries is obligated to
register the sale of any of their securities under the 1933 Act ; (vi) there are
no outstanding securities or instruments of the Company or any of its
Subsidiaries which contain any redemption or similar provisions, and there are
no contracts, commitments, understandings or arrangements by which the Company
or any of its Subsidiaries is or may become bound to redeem a security of the
Company or any of its Subsidiaries; (vii) there are no securities or instruments
containing anti-dilution or similar provisions that will be triggered by the
issuance of the Securities; (viii)  there are no outstanding securities or
instruments of the Company that contain: (A) anti-dilution or similar provisions
that will be triggered by the issuance of any securities of the Company; or (B)
anti-dilution or similar provisions that could result in a reduction of an
exercise price, conversion price or increase in the number of shares issuable
upon the exercise or conversion of a convertible instrument in the case of the
issuance of any securities by the Company (other than standard anti-dilution
adjustments in the case of a stock dividend, recapitalization, forward or
reverse split or business combination); (ix) the Company does not have any stock
appreciation rights or “phantom stock” plans or agreements or any similar plan
or agreement; and (x) the Company and its Subsidiaries have no liabilities or
obligations required to be disclosed in the SEC Documents but not so disclosed
in the SEC Documents, other than those incurred in the ordinary course of the
Company's or its Subsidiaries' respective businesses and which, individually or
in the aggregate, do not or would not have a Material Adverse Effect.  Schedule
3(r) contains a schedule of all outstanding registration rights granted by the
Company which are still in effect, as well as true and correct copies of any
agreements containing registration rights granted by the Company. The
Secretary’s Certificate in substantially the form attached hereto as Exhibit E
contains true, correct and complete copies of the Company’s Articles of
Incorporation, as amended and as in effect on the date hereof (the “Articles of
Incorporation”), and the Company’s Bylaws, as amended and as in effect on the
date hereof (the “Bylaws”).
 
(s) Indebtedness and Other Contracts.  Except as disclosed in Schedule 3(s),
neither the Company nor any of its Subsidiaries (i) has any outstanding
Indebtedness, (ii) is a party to any contract, agreement or instrument, the
violation of which, or default under which, by the other party(ies) to such
contract, agreement or instrument would result in a Material Adverse Effect,
(iii) is in violation of any term of or in default under any contract, agreement
or instrument relating to any Indebtedness, or (iv) is a party to any contract,
agreement or instrument relating to any Indebtedness, the performance of which,
in the judgment of the Company’s officers, has or is expected to have a Material
Adverse Effect.  Schedule 3(s) provides a detailed description of the material
terms of any such outstanding Indebtedness.  For purposes of this
Agreement:  (x) “Indebtedness” of any Person means, without duplication (A) all
indebtedness for borrowed money, (B) all obligations issued, undertaken or
assumed as the deferred purchase price of property or services (including,
without limitation, “capital leases” in accordance with generally accepted
accounting principles) (other than trade payables entered into in the ordinary
course of business), (C) all reimbursement or payment obligations with respect
to letters of credit, surety bonds and other similar instruments, (D) all
obligations evidenced by notes, bonds, debentures or similar instruments,
including obligations so evidenced incurred in connection with the acquisition
of property, assets or businesses, (E) all indebtedness created or arising under
any conditional sale or other title retention agreement, or incurred as
financing, in either case with respect to any property or assets acquired with
the proceeds of such indebtedness (even though the rights and remedies of the
seller or bank under such agreement in the event of default are limited to
repossession or sale of such property), (F) all monetary obligations under any
leasing or similar arrangement which, in connection with generally accepted
accounting principles, consistently applied for the periods covered thereby, is
classified as a capital lease, (G) all indebtedness referred to in clauses (A)
through (F) above secured by (or for which the holder of such Indebtedness has
an existing right, contingent or otherwise, to be secured by) any mortgage,
lien, pledge, charge, security interest or other encumbrance upon or in any
property or assets (including accounts and contract rights) owned by any Person,
even though the Person which owns such assets or property has not assumed or
become liable for the payment of such indebtedness, (H) all amounts for which
the Company is responsible to repurchase or redeem any of its existing
securities; and (I) all Contingent Obligations in respect of indebtedness or
obligations of others of the kinds referred to in clauses (A) through (H) above;
(y) “Contingent Obligation” means, as to any Person, any direct or indirect
liability, contingent or otherwise, of that Person with respect to any
indebtedness, lease, dividend or other obligation of another Person if the
primary purpose or intent of the Person incurring such liability, or the primary
effect thereof, is to provide assurance to the obligee of such liability that
such liability will be paid or discharged, or that any agreements relating
thereto will be complied with, or that the holders of such liability will be
protected (in whole or in part) against loss with respect thereto; and (z)
“Person” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization and a
government or any department or agency thereof.
 
(t) Absence of Litigation.  Except as set forth in Schedule 3(t), there is not
now, nor has there been in the last three years, any action, suit, proceeding,
inquiry or investigation before or by  any court, public board, government
agency (including the SEC), self-regulatory organization or body pending or, to
the knowledge of the Company, involving, threatened against or affecting the
Company, the Common Stock or, to the best of the Company’s knowledge, any of the
Company’s Subsidiaries or any of the Company’s or its Subsidiaries’ officers,
directors, consultants or agents.
 
(u) Insurance.  The Company and each of its Subsidiaries are insured by insurers
of recognized financial responsibility against such losses and risks and in such
amounts as management of the Company believes to be prudent and customary in the
businesses in which the Company and its Subsidiaries are engaged.  Neither the
Company nor any such Subsidiary has been refused any insurance coverage sought
or applied for and neither the Company nor any such Subsidiary has any reason to
believe that it will not be able to renew its existing insurance coverage as and
when such coverage expires or to obtain similar coverage from similar insurers
as may be necessary to continue its business at a cost that would not have a
Material Adverse Effect.
 
(v) Employee Relations.  Neither Company nor any of its Subsidiaries is a party
to any collective bargaining agreement or employs any member of a union.  The
Company and its Subsidiaries believe that their relations with their employees
are good.  No executive officer of the Company or any of its Subsidiaries has
notified the Company or any such Subsidiary that such officer intends to leave
the Company or any such Subsidiary or otherwise terminate such officer’s
employment with the Company or any such Subsidiary.  No executive officer of the
Company or any of its Subsidiaries, to the knowledge of the Company or any such
Subsidiary, is, or is now expected to be, in violation of any material term of
any employment contract, confidentiality, disclosure or proprietary information
agreement, non-competition agreement, or any other contract or agreement or any
restrictive covenant, and the continued employment of each such executive
officer does not subject the Company or any such Subsidiary to any liability
with respect to any of the foregoing matters.  The Company and its Subsidiaries
are in compliance with all federal, state, local and foreign laws and
regulations respecting labor, employment and employment practices and benefits,
terms and conditions of employment and wages and hours, except where failure to
be in compliance would not, either individually or in the aggregate, reasonably
be expected to result in a Material Adverse Effect.
 
(w)  Title.  The Company and its Subsidiaries have good and marketable title in
fee simple to all real property and good and marketable title to all personal
property owned by them which is material to the business of the Company and its
Subsidiaries, in each case free and clear of all liens, encumbrances and defects
(other than any lien, encumbrance or defect disclosed under Section 3(s) of this
Agreement or Schedule 3(s) attached hereto) except such as do not materially
affect the value of such property and do not interfere with the use made and
proposed to be made of such property by the Company and any of its
Subsidiaries.   Any real property and facilities held under lease by the Company
and any of its Subsidiaries are held by them under valid, subsisting and
enforceable leases with such exceptions as are not material and do not interfere
with the use made and proposed to be made of such property and buildings by the
Company and its Subsidiaries.
 
(x) Intellectual Property Rights.  The Company and its Subsidiaries own or
possess adequate rights or licenses to use all trademarks, trade names, service
marks, service mark registrations, service names, patents, patent rights,
copyrights, inventions, licenses, approvals, governmental authorizations, trade
secrets and other intellectual property rights (“Intellectual Property Rights”)
necessary to conduct their respective businesses as now conducted.  Except as
set forth in Schedule 3(x), none of the Company’s Intellectual Property Rights
have expired or terminated, or are expected to expire or terminate, within three
(3) years from the date of this Agreement.  The Company does not have any
knowledge of any infringement by the Company or its Subsidiaries of Intellectual
Property Rights of others.  There is no claim, action or proceeding being made
or brought, or to the knowledge of the Company, being threatened, against the
Company or its Subsidiaries regarding its Intellectual Property Rights.  The
Company is unaware of any facts or circumstances which might give rise to any of
the foregoing infringements or claims, actions or proceedings.  The Company and
its Subsidiaries have taken reasonable security measures to protect the secrecy,
confidentiality and value of all of their intellectual properties.
 
(y) Environmental Laws.  The Company and its Subsidiaries (i) are in compliance
with any and all Environmental Laws (as hereinafter defined), (ii) have received
all permits, licenses or other approvals required of them under applicable
Environmental Laws to conduct their respective businesses and (iii) are in
compliance with all terms and conditions of any such permit, license or approval
where, in each of the foregoing clauses (i), (ii) and (iii), the failure to so
comply could be reasonably expected to have, individually or in the aggregate, a
Material Adverse Effect.  The term “Environmental Laws” means all federal,
state, local or foreign laws relating to pollution or protection of human health
or the environment (including, without limitation, ambient air, surface water,
groundwater, land surface or subsurface strata), including, without limitation,
laws relating to emissions, discharges, releases or threatened releases of
chemicals, pollutants, contaminants, or toxic or hazardous substances or wastes
(collectively, “Hazardous Materials”) into the environment, or otherwise
relating to the manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of Hazardous Materials, as well as all
authorizations, codes, decrees, demands or demand letters, injunctions,
judgments, licenses, notices or notice letters, orders, permits, plans or
regulations issued, entered, promulgated or approved thereunder.
 
(z) Subsidiary Rights.  Except as set forth in Schedule 3(z), the Company or one
of its Subsidiaries has the unrestricted right to vote, and (subject to
limitations imposed by applicable law) to receive dividends and distributions
on, all capital stock of its Subsidiaries as owned by the Company or such
Subsidiary.
 
(aa) Investment Company.  The Company is not an "investment company," a company
controlled by an "investment company" or an "affiliated person" of, or
"promoter" or "principal underwriter" for, an "investment company" as such terms
are defined in the Investment Company Act of  1940, as amended.
 
(bb) Tax Status.  The Company and each of its Subsidiaries (i) has made or filed
all foreign, federal and state income and all other tax returns, reports and
declarations required by any jurisdiction to which it is subject, (ii) has paid
all taxes and other governmental assessments and charges that are material in
amount, shown or determined to be due on such returns, reports and declarations,
except those being contested in good faith and (iii) has set aside on its books
provision reasonably adequate for the payment of all taxes for periods
subsequent to the periods to which such returns, reports or declarations
apply.  There are no unpaid taxes in any material amount claimed to be due by
the taxing authority of any jurisdiction, and the officers of the Company know
of no basis for any such claim.
 
(cc) Internal Accounting and Disclosure Controls.  The Company maintains
disclosure controls and procedures (as such term is defined in Rule 13a-15 under
the 1934 Act) that are effective in ensuring that information required to be
disclosed by the Company in the reports that it files or submits under the 1934
Act is recorded, processed, summarized and reported, within the time periods
specified in the rules and forms of the SEC, including, without limitation,
controls and procedures designed to ensure that information required to be
disclosed by the Company in the reports that it files or furnishes under the
1934 Act is accumulated and communicated to the Company's management, including
its principal executive officer or officers and its principal financial officer
or officers, as appropriate, to allow timely decisions regarding required
disclosure.
 
(dd) Off Balance Sheet Arrangements.  There is no transaction, arrangement, or
other relationship between the Company and an unconsolidated or other off
balance sheet entity that is required to be disclosed by the Company in its 1934
Act filings and is not so disclosed or that otherwise would be reasonably likely
to have a Material Adverse Effect.
 
(ee) Ranking of Notes.  Except with respect to the “Senior Debt” (as defined in
the Notes) and as set forth on Schedule (ee), no Indebtedness of the Company
will rank senior to or pari passu with the Notes in right of payment, whether
with respect of payment of principal, interest, damages or upon liquidation or
dissolution or otherwise.
 
(ff)        Form S-1 Eligibility.  The Company is eligible to register the
Conversion Shares and the Warrant Shares for resale by the Buyers using Form S-1
promulgated under the 1933 Act.
 
(gg) Transfer Taxes.  On the Closing Date, all stock transfer or other taxes
(other than income or similar taxes) which are required to be paid in connection
with the sale and transfer of the Securities to be sold to each Buyer hereunder
will be, or will have been, fully paid or provided for by the Company, and all
laws imposing such taxes will be or will have been complied with.
 
(hh) Manipulation of Price.  The Company has not, and to its knowledge no one
acting on its behalf has, (i) taken, directly or indirectly, any action designed
to cause or to result in the stabilization or manipulation of the price of any
security of the Company to facilitate the sale or resale of any of the
Securities, (ii) sold, bid for, purchased, or paid any compensation for
soliciting purchases of, any of the Securities (except for customary placement
fees payable in connection with this transaction), or (iii) paid or agreed to
pay to any person any compensation for soliciting another to purchase any other
securities of the Company (except for customary placement fees payable in
connection with this transaction).
 
(ii) Acknowledgement Regarding Buyers' Trading Activity.  It is understood and
acknowledged by the Company that (i) none of the Buyers have been asked to
agree, nor has any Buyer agreed, to desist from purchasing or selling, long
and/or short, securities of the Company, or "derivative" securities based on
securities issued by the Company or to hold the Securities for any specified
term; (ii) any Buyer, and counter parties in "derivative" transactions to which
any such Buyer is a party, directly or indirectly, presently may have a "short"
position in the Common Stock, and (iii) each Buyer shall not be deemed to have
any affiliation with or control over any arm's length counter-party in any
"derivative" transaction.  The Company further understands and acknowledges that
(a) one or more Buyers may engage in hedging and/or trading activities at
various times during the period that the Securities are outstanding, including,
without limitation, during the periods that the value of the Conversion Shares
and the Warrant Shares  deliverable with respect to Securities are being
determined and (b) such hedging and/or trading activities, if any, can reduce
the value of the existing stockholders' equity interest in the Company both at
and after the time the hedging and/or trading activities are being
conducted.  The Company acknowledges that such aforementioned hedging and/or
trading activities do not constitute a breach of this Agreement, the Notes, the
Warrants or any of the documents executed in connection herewith.
 
(jj) U.S. Real Property Holding Corporation.  The Company is not, nor has ever
been, a U.S. real property holding corporation within the meaning of Section 897
of the Internal Revenue Code of 1986, as amended, and the Company shall so
certify upon Buyer's request.
 
(kk) No Additional Agreements.  The Company does not have any agreement or
understanding with any Buyer with respect to the transactions contemplated by
the Transaction Documents other than as specified in the Transaction Documents.
 
(ll)  Bank Holding Company Act.  Neither the Company nor any of its Subsidiaries
or affiliates is subject to the Bank Holding Company Act of 1956, as amended
(the "BHCA") and to regulation by the Board of Governors of the Federal Reserve
System (the "Federal Reserve").  Neither the Company nor any of its Subsidiaries
or affiliates owns or controls, directly or indirectly, five percent or more of
the outstanding shares of any class of voting securities or twenty-five percent
(25%) or more of the total equity of a bank or any entity that is subject to the
BHCA and to regulation by the Federal Reserve.  Neither the Company nor any of
its Subsidiaries or affiliates exercises a controlling influence over the
management or policies of a bank or any entity that is subject to the BHCA and
to regulation by the Federal Reserve.
 
(mm) Disclosure.  The Company confirms that neither it nor any other Person
acting on its behalf has provided any of the Buyers or their agents or counsel
with any information that constitutes or could reasonably be expected to
constitute material, nonpublic information.  The Company understands and
confirms that each of the Buyers will rely on the foregoing representations in
effecting transactions in securities of the Company.  All disclosure provided to
the Buyers regarding the Company, its business and the transactions contemplated
hereby, including the Schedules to this Agreement, furnished by or on behalf of
the Company is true and correct and does not contain any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements made therein, in the light of the circumstances under which they were
made, not misleading.  Each press release issued by the Company during the
twelve (12) months preceding the date of this Agreement did not at the time of
release contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in the light of the circumstances under which they are made,
not misleading.  No event or circumstance has occurred or information exists
with respect to the Company or any of its Subsidiaries or its or their business,
properties, prospects, operations or financial conditions, which, under the 1934
Act and the rules and regulations promulgated thereunder , requires public
disclosure or announcement by the Company but which has not been so publicly
announced or disclosed.
 
4. COVENANTS.
 
(a) Commercially Reasonable Efforts.  Each party shall use commercially
reasonable efforts timely to satisfy each of the conditions to be satisfied by
it as provided in Sections 6 and 7 of this Agreement.
 
(b) Form D and Blue Sky.  The Company agrees to file a Form D with respect to
the Securities as required under Regulation D and to provide a copy thereof to
each Buyer promptly after such filing.  The Company shall, on or before the
Closing Date, take such action as the Company shall reasonably determine is
necessary in order to obtain an exemption for or to qualify the Securities for
sale to the Buyers at the Closing pursuant to this Agreement under applicable
securities or “Blue Sky” laws of the states of the United States (or to obtain
an exemption from such qualification), and shall provide evidence of any such
action so taken to the Buyers on or prior to the Closing Date.  The Company
shall make all filings and reports relating to the offer and sale of the
Securities required under applicable securities or “Blue Sky” laws of the states
of the United States following the Closing Date.
 
(c) Reporting Status.  Until the date on which all of the Buyers and their
permitted assignees shall have sold all the Common Stock, the Conversion Shares,
and Warrant Shares and none of the Notes or Warrants is outstanding (the
"Reporting Period"), the Company shall file all reports required to be filed
with the SEC pursuant to the 1934 Act, and the Company shall not terminate its
status as an issuer required to file reports under the 1934 Act even if the 1934
Act or the rules and regulations thereunder would otherwise permit such
termination.
 
(d) Use of Proceeds.  The Company hereby agrees that the proceeds from the sale
of the Securities shall be used solely for the payment of the Prepaid Interest
(as defined in the Note), to fund  the Reserve Amount in an amount of $1
million, to pay approximately $580,000 of the principal balance owed by the
Company’s under its outstanding Indebtedness to Black Forest International, LLC,
and for general corporate purposes, including general and administrative
expenses, , and not for (i) the repayment of the principal amount under any
other outstanding Indebtedness of the Company or any of its Subsidiaries, (ii)
the redemption or repurchase of any of its or its Subsidiaries' equity
securities, or (iii) the settlement of any claims, actions or proceedings
against the Company or any of its Subsidiaries.
 
(e) Financial Information.  The Company agrees to send the following to each
Buyer during the Reporting Period (i) unless filed with the SEC through EDGAR
and available to the public through the EDGAR system, within one “Business Day”
(as defined below), after the filing thereof with the SEC, a copy of all Annual
Reports on Form 10-K, any interim reports or any consolidated balance sheets,
income statements, stockholders’ equity statements and/or cash flow statements
for any period other than annual, any Current Reports on Form 8-K and any
registration statements (other than on Form S-8) or amendments filed pursuant to
the 1933 Act, (ii) within one day after  the release thereof, copies of all
press releases issued by the Company or any of its Subsidiaries, and (iii)
copies of any notices and other information made available or given to the
stockholders of the Company generally, contemporaneously with the making
available or giving thereof to the stockholders. As used herein, "Business Day"
means any day other than Saturday, Sunday or other day on which commercial banks
in The City of New York are authorized or required by law to remain closed.
 
(f) Listing.  The Company shall promptly secure the listing of no less than 130%
of all of the Common Shares, Conversion Shares and Warrant Shares (the
"Registrable Securities") upon each national securities exchange and automated
quotation system, if any, upon which the Common Stock is then listed (subject to
official notice of issuance) and shall maintain such listing of all Registrable
Securities from time to time issuable under the terms of the Transaction
Documents.  The Company shall maintain the Common Stocks' authorization for
quotation on the Principal Market.  Neither the Company nor any of its
Subsidiaries shall take any action which would be reasonably expected to result
in the delisting or suspension of the Common Stock on the Principal Market.  The
Company shall pay all fees and expenses in connection with satisfying its
obligations under this Section 4(f).
 
(g) Fees.  The Company shall reimburse Castlerigg Master Investments Ltd.
(“Castlerigg”) (a Buyer) or its designee(s) (in addition to any other expense
amounts paid to any Buyer prior to the date of this Agreement) for all
reasonable costs and expenses incurred in connection with the transactions
contemplated by the Transaction Documents (including all reasonable legal fees
and disbursements in connection therewith, documentation and implementation of
the transactions contemplated by the Transaction Documents and due diligence in
connection therewith), which amounts shall be withheld by such Buyer from its
Purchase Price at the Closing.  The Company shall be responsible for the payment
of any placement agent’s fees, financial advisory fees, or broker’s commissions
(other than for Persons engaged by any Buyer) relating to or arising out of the
transactions contemplated hereby.  The Company shall pay, and hold each Buyer
harmless against, any liability, loss or expense (including, without limitation,
reasonable attorney’s fees and out-of-pocket expenses) arising in connection
with any claim relating to any such payment.
 
(h) Pledge of Securities.  The Company acknowledges and agrees that the
Securities may be pledged by a Buyer in connection with a bona fide margin
agreement or other loan or financing arrangement that is secured by the
Securities.  The pledge of Securities shall not be deemed to be a transfer, sale
or assignment of the Securities hereunder, and no Investor effecting a pledge of
Securities shall be required to provide the Company with any notice thereof or
otherwise make any delivery to the Company pursuant to this Agreement or any
other Transaction Document, including, without limitation, Section 2(h) hereof;
provided that an Investor and its pledge shall be required to comply with the
provisions of Section 2(h) hereof in order to effect a sale, transfer or
assignment of securities to such pledge.  The Company hereby agrees to execute
and deliver such documentation as a pledgee of the Securities may reasonably
request in connection with a pledge of the Securities to such pledgee by a
Buyer.
 
(i) Disclosure of Transactions and Other Material Information.  On or before
8:00 a.m., New York City time, on the first Business Day following the date of
this Agreement, the Company shall issue a press release and file a Current
Report on Form 8-K describing, among other things, the terms of the transactions
contemplated by the Transaction Documents in the form required by the 1934 Act
and attaching the material Transaction Documents (including, without limitation,
this Agreement (and all schedules to this Agreement), the form of Notes and the
form of Warrant) (including all attachments, the “8-K Filing”).  Any material
non-public information provided by the Company to any Buyer in connection with
this transaction, shall be included by the Company within the aforementioned
Form 8-K or otherwise make publicly available.  Following the date upon which
the Buyer notifies the Company that it shall no longer be in a position to
receive and hold non-public information,  the Company shall not, and shall cause
each of its Subsidiaries and its and each of their respective officers,
directors, employees and agents, not to, provide any Buyer with any material,
nonpublic information regarding the Company or any of its Subsidiaries from and
after the filing of the 8-K Filing with the SEC without the express written
consent of such Buyer.  If a Buyer has, or believes it has, thereafter received
any such material, nonpublic information regarding the Company or any of its
Subsidiaries, it shall provide the Company with written notice thereof.  The
Company shall, within two (2) Trading Days of receipt of such notice, make
public disclosure of such material, nonpublic information.  In the event of a
breach of the foregoing covenant by the Company, any of its Subsidiaries, or any
of its or their respective officers, directors, employees and agents, in
addition to any other remedy provided herein or in the Transaction Documents, a
Buyer shall have the right to make a public disclosure, in the form of a press
release, public advertisement or otherwise, of such material, nonpublic
information without the prior approval by the Company, its Subsidiaries, or any
of its or their respective officers, directors, employees or agents.  No Buyer
shall have any liability to the Company, its Subsidiaries, or any of its or
their respective officers, directors, employees, stockholders or agents for any
such disclosure.  Subject to the foregoing, neither the Company, its
Subsidiaries nor any Buyer shall issue any press releases or any other public
statements with respect to the transactions contemplated hereby; provided,
however, that the Company shall be entitled, without the prior approval of any
Buyer, to make any press release or other public disclosure with respect to such
transactions (i) in substantial conformity with the 8-K Filings and
contemporaneously therewith and (ii) as is required by applicable law and
regulations (provided that in the case of clause (i) each Buyer shall be
consulted by the Company in connection with any such press release or other
public disclosure prior to its release).  Without the prior written consent of
any applicable Buyer, neither the Company nor any of its Subsidiaries or
affiliates shall disclose the name of such Buyer in any filing, announcement,
release or otherwise.
 
(j) Restriction on Redemption and Cash Dividends So long as any Notes are
outstanding, the Company shall not, directly or indirectly, redeem, or declare
or pay any cash dividend or distribution on, the Common Stock without the prior
express written consent of the holders of Notes representing not less than a
majority of the aggregate principal amount of the then outstanding Notes.
 
(k) Additional Notes; Variable Securities; Dilutive Issuances.  For so long as
any Notes or Warrants remain outstanding, the Company shall not, in any manner,
issue or sell any rights, warrants or options to subscribe for or purchase
Common Stock or directly or indirectly convertible into or exchangeable or
exercisable for Common Stock at a price which varies or may vary after issuance
with the market price of the Common Stock, including by way of one or more
reset(s) to any fixed price, unless the conversion, exchange or exercise price
of any such security cannot be less than the then applicable Conversion Price
(as defined in the Notes) with respect to the Common Stock into which any Note
is convertible or the then applicable Exercise Price (as defined in the
Warrants) with respect to the Common Stock into which any Warrant is
exercisable.  For purposes of clarification, this does not prohibit the issuance
of securities with customary “weighted average” or “full ratchet” anti-dilution
adjustments which adjust a fixed conversion or exercise price of securities sold
by the Company in the future.  For so long as any Notes or Warrants remain
outstanding, the Company shall not, in any manner, enter into or effect any
Dilutive Issuance (as defined in the Notes) if the effect of such Dilutive
Issuance is to cause the Company to be required to issue upon conversion of any
Notes or exercise of any Warrant any shares of Common Stock in excess of that
number of shares of Common Stock which the Company may issue upon conversion of
the Notes and exercise of the Warrants without breaching the Company’s
obligations under the rules or regulations of the Principal Market or any
applicable “Eligible Market” on which the Company’s Common Stock is then traded
or on which the Company has applied for listing. "Eligible Market" means any of
the of The New York Stock Exchange, the American Stock Exchange, The NASDAQ
Global Select Market, The NASDAQ Global Market, The NASDAQ Capital Market or OTC
Bulletin Board or the Pink Sheets.
 
(l) Corporate Existence.  So long as any Buyer beneficially owns any Securities,
the Company shall not be party to any Fundamental Transaction (as defined in the
Notes) unless the Company is in compliance with the applicable provisions
governing Fundamental Transactions set forth in the Notes and the Warrants.
 
(m)  Incurrence of Liens.  So long as any Notes are outstanding, the Company
shall not, directly or indirectly, allow or suffer to exist any Lien, other than
Permitted Liens (as defined in the Notes), upon any property or assets
(including accounts and contract rights) owned by the Company.
 
(n) Reservation of Shares.  So long as any Buyer owns any Notes or Warrants, the
Company shall take all action necessary to at all times have authorized, and
reserved for the purpose of issuance, no less than 130% of the sum of the number
of shares of Common Stock issuable (i) upon conversion of the Notes, and (ii)
upon exercise of the Warrants then outstanding (without taking into account any
limitations on the conversion of the Notes or exercise of the Warrants set forth
in the Notes and Warrants, respectively).
 
(o) Conduct of Business.  The business of the Company and its Subsidiaries shall
not be conducted in violation of any law, ordinance or regulation of any
governmental entity, except where such violations would not result, either
individually or in the aggregate, in a Material Adverse Effect.
 
(p) Additional Issuances of Securities.
 
(i) For purposes of this Section 4(p), the following definitions shall apply.
 
(1) “Convertible Securities” means any stock or securities (other than Options)
convertible into or exercisable or exchangeable for shares of Common Stock.
 
(2) “Options” means any rights, warrants or options to subscribe for or purchase
shares of Common Stock or Convertible Securities.
 
(3) “Common Stock Equivalents” means, collectively, Options and Convertible
Securities.
 
(4) “Subsequent Placement” means, the offer, sale, grant any option to purchase,
or otherwise dispose of (or announcement of any offer, sale, grant or any option
to purchase or other disposition of) any of the Company’s  or its Subsidiaries'
debt, equity or equity equivalent securities, including without limitation any
debt, preferred stock or other instrument or security that is, at any time
during its life and under any circumstances, convertible into or exchangeable or
exercisable for shares of Common Stock or Common Stock Equivalents.
 
(ii) From the date hereof until the later of (i) the second anniversary of the
Closing Date; or (ii) the end of the period during which at least twenty (20%)
percent of the Notes remain outstanding, the Company will not, directly or
indirectly, effect any Subsequent Placement unless the Company shall have first
complied with this Section 4(p)(ii).
 
(1) The Company shall deliver to each Buyer an irrevocable written notice (the
“Offer Notice”) of any proposed or intended issuance or sale or exchange (the
“Offer”) of the securities being offered (the “Offered Securities”) in a
Subsequent Placement, which Offer Notice shall (w) identify and describe the
Offered Securities, (x) describe the price and other terms upon which they are
to be issued, sold or exchanged, and the number or amount of the Offered
Securities to be issued, sold or exchanged, (y) identify the persons or entities
(if known) to which or with which the Offered Securities are to be offered,
issued, sold or exchanged and (z) offer to issue and sell to or exchange with
such Buyers all of the Offered Securities, allocated among such Buyers at
identical terms and prices as provided in the Offer Notice (a) based on such
Buyer’s pro rata portion of the aggregate principal amount of Notes purchased
hereunder (the “Basic Amount”), and (b) with respect to each Buyer that elects
to purchase its Basic Amount, any additional portion of the Offered Securities
attributable to the Basic Amounts of other Buyers as such Buyer shall indicate
it will purchase or acquire should the other Buyers subscribe for less than
their Basic Amounts (the “Undersubscription Amount”), or with a statement from
the Buyers that it will waive any rights to subscribe for any portion of the
Undersubscription Amount, which process shall be repeated until the Buyers shall
have an opportunity to subscribe for or waive the right to receive any remaining
Undersubscription Amount.
 
(2) To accept an Offer, in whole or in part, such Buyer must deliver a written
notice to the Company prior to the end of the tenth (10th) Business Day after
such Buyer’s receipt of the Offer Notice (the “Offer Period”), setting forth the
portion of such Buyer’s Basic Amount that such Buyer elects to purchase and, if
such Buyer shall elect to purchase all of its Basic Amount, the
Undersubscription Amount, if any, that such Buyer elects to purchase (in either
case, the “Notice of Acceptance”). If the Basic Amounts subscribed for by all
Buyers are less than the total of all of the Basic Amounts, then each Buyer who
has set forth an Undersubscription Amount in its Notice of Acceptance shall be
entitled to purchase, in addition to the Basic Amounts subscribed for, the
Undersubscription Amount it has subscribed for; provided, however, that if the
Undersubscription Amounts subscribed for exceed the difference between the total
of all the Basic Amounts and the Basic Amounts subscribed for (the “Available
Undersubscription Amount”), each Buyer who has subscribed for any
Undersubscription Amount shall be entitled to purchase only that portion of the
Available Undersubscription Amount as the Basic Amount of such Buyer bears to
the total Basic Amounts of all Buyers that have subscribed for Undersubscription
Amounts, subject to rounding by the Company to the extent its deems reasonably
necessary. Notwithstanding anything to the contrary contained herein, if the
Company desires to modify or amend the terms and conditions of the Offer prior
to the expiration of the Offer Period, the Company may deliver to the Buyers a
new Offer Notice (which period shall be deemed to have replaced and restated the
prior Offer Notice) and the Offer Period shall expire on the tenth (10th)
Business Day after such Buyer’s receipt of such new Offer Notice.
 
(3) The Company shall have five (5) Business Days from the later of: (i) the
expiration of the Offer Period above; or (ii) upon the written consent of the
Buyer, such longer period for which the Offered Securities are being offered to
third parties as part of the Subsequent Placement, to offer, issue, sell or
exchange all or any part of such Offered Securities as to which a Notice of
Acceptance has not been given by the Buyers (the “Refused Securities”), but only
to the offerees described in the Offer Notice (if so described therein) and only
upon terms and conditions (including, without limitation, unit prices and
interest rates) that are not more favorable to the acquiring person or persons
or less favorable to the Company than those set forth in the Offer Notice and,
if the Company’s Securities are traded on a Principal Market, to publicly
announce (a) the execution of such Subsequent Placement Agreement, and (b)
either (x) the consummation of the transactions contemplated by such Subsequent
Placement Agreement or (y) the termination of such Subsequent Placement
Agreement, which shall be filed with the SEC on a Current Report on Form 8-K
with such Subsequent Placement Agreement and any documents contemplated therein
filed as exhibits thereto.
 
(4) In the event the Company shall propose to sell less than all the Refused
Securities (any such sale to be in the manner and on the terms specified in
Section 4(p)(ii)(3) above), then each Buyer may, at its sole option and in its
sole discretion, reduce the number or amount of the Offered Securities specified
in its Notice of Acceptance to an amount that shall be not less than the number
or amount of the Offered Securities that such Buyer elected to purchase pursuant
to Section 4(p)(ii)(2) above multiplied by a fraction, (i) the numerator of
which shall be the number or amount of Offered Securities the Company actually
proposes to issue, sell or exchange (including Offered Securities to be issued
or sold to Buyers pursuant to Section 4(p)(ii)(3) above prior to such reduction)
and (ii) the denominator of which shall be the original amount of the Offered
Securities. In the event that any Buyer so elects to reduce the number or amount
of Offered Securities specified in its Notice of Acceptance, the Company may not
issue, sell or exchange more than the reduced number or amount of the Offered
Securities unless and until such securities have again been offered to the
Buyers in accordance with Section 4(p)(ii)(1) above.
 
(5) Upon the closing of the issuance, sale or exchange of all or less than all
of the Refused Securities, the Buyers shall acquire from the Company, and the
Company shall issue to the Buyers, the number or amount of Offered Securities
specified in the Notices of Acceptance, as reduced pursuant to Section
4(p)(ii)(3) above if the Buyers have so elected, upon the terms and conditions
specified in the Offer. The purchase by the Buyers of any Offered Securities is
subject in all cases to the preparation, execution and delivery by the Company
and the Buyers of a purchase agreement relating to such Offered Securities
reasonably satisfactory in form and substance to the Buyers and their respective
counsel.
 
(6) Any Offered Securities not acquired by the Buyers or other persons in
accordance with Section 4(p)(ii)(3) above may not be issued, sold or exchanged
until they are again offered to the Buyers under the procedures specified in
this Agreement.
 
(7) The Company and the Buyers agree that if any Buyer elects to participate in
the Offer,  neither the agreement regarding the Subsequent Placement (the
“Subsequent Placement Agreement”) with respect to such Offer nor any other
transaction documents related thereto (collectively, the “Subsequent Placement
Documents”) shall include any term or provisions whereby any Buyer shall be
required to agree to any restrictions in trading as to any securities of the
Company owned by such Buyer prior to such Subsequent Placement.
 
(8) Notwithstanding anything to the contrary in this Section 4(p) and unless
otherwise agreed to by the Buyers, the Company shall either confirm in writing
to the Buyers that the transaction with respect to the Subsequent Placement has
been abandoned or shall publicly disclose on or before the closing thereof its
intention to issue the Offered Securities, in either case in such a manner such
that the Buyers will not be in possession of material non-public information, by
the fifteenth (15th) Business Day following delivery of the Offer Notice. If by
the fifteenth (15th) Business Day following delivery of the Offer Notice no
public disclosure regarding a transaction with respect to the Offered Securities
has been made, and no notice regarding the abandonment of such transaction has
been received by the Buyers, such transaction shall be deemed to have been
abandoned and the Buyers shall not be deemed to be in possession of any
material, non-public information with respect to the Company. Should the Company
decide to pursue such transaction with respect to the Offered Securities, the
Company shall provide each Buyer with another Offer Notice and each Buyer will
again have the right of participation set forth in this Section 4(p)(ii). The
Company shall not be permitted to deliver more than one such Offer Notice to the
Buyers in any 60 day period.
 
(iii) The restrictions contained in subsection (ii)  of this Section 4(p) shall
not apply in connection with the issuance of any Excluded Securities (as defined
in the Notes).
 
(q) Piggy-Back Registrations.
 
(i) If at any time the Company shall determine to prepare and file with the
Commission a registration statement relating to an offering for its own account
or the account of others under the Securities Act of any of its equity
securities (other than on Form S-4 or Form S-8 (each as promulgated under the
Securities Act) or their then equivalents relating to equity securities to be
issued solely in connection with any acquisition of any entity or business or
equity securities issuable in connection with stock option or other employee or
director benefit plans), then the Company shall send to each Buyer written
notice of such determination and, if within twenty days after receipt of such
notice, any such Holder shall so request in writing, the Company shall include
in such registration statement 130% of the number of shares of Common Stock that
constitute the “Registrable Securities” (as hereafter defined) as such holder
requests to be registered, subject to customary underwriter cutbacks applicable
to all holders of registration rights on a pro rata basis (along with other
holders of piggyback registration rights with respect to the Company); provided,
that (A) the Company shall not be required to register any Registrable
Securities pursuant to this Section 4(q) that are (I) eligible for resale under
Rule 144 without the requirement to be in compliance with Rule 144(c)(1) and
otherwise without restriction or limitation pursuant to Rule 144, or (II) that
are the subject of a then effective registration statement and (B) if at any
time after giving written notice of its intention to register any securities and
prior to the effective date of the registration statement filed in connection
with such registration, the Company shall determine for any reason not to
register or to delay registration of such securities, the Company may, at its
election, give written notice of such determination to such Holder and,
thereupon, (i) in the case of a determination not to register, shall be relieved
of its obligation to register any Registrable Securities pursuant to this
Section 4(q) in connection with such registration (but not from its obligation
to pay expenses in accordance with Section 4(q) hereof), and (ii) in the case of
a determination to delay registering, shall be permitted to delay registering
any Registrable Securities being registered pursuant to this Section 4(q) for
the same period as the delay in registering such other securities. For the
purposes of this Section 4(q), the term “Registrable Securities” shall mean (i)
all shares of Common Stock issued or issuable upon conversion of the Notes; and
(ii) all shares of Common Stock issued or issuable upon exercise of the
Warrants; including any shares of Common Stock that may be issued or issuable as
a result of any stock split, stock dividend, recapitalization, exchange or
similar event or otherwise, without regard to any limitations on conversion
and/or redemption of the Notes or exercise of the Warrants..
 
(ii) Registration Expenses.  All fees and expenses incident to the Company’s
performance of or compliance with its obligations under this Agreement
(excluding any underwriting discounts and selling commissions, but including all
legal fees and expenses of legal counsel for any Buyer) shall be borne by the
Company whether or not any Registrable Securities are sold pursuant to a
Registration Statement.  The fees and expenses referred to in the foregoing
sentence shall include, without limitation, (i) all registration and filing fees
(including, without limitation, fees and expenses (A) with respect to filings
required to be made with any Trading Market on which the Common Stock is then
listed for trading, (B) in compliance with applicable state securities or Blue
Sky laws (including, without limitation, fees and disbursements of counsel for
the Company in connection with Blue Sky qualifications or exemptions of the
Registrable Securities and determination of the eligibility of the Registrable
Securities for investment under the laws of such jurisdictions as requested by
the Holders) and (C) with respect to any filing that may be required to be made
by any broker through which a Holder intends to make sales of Registrable
Securities with the Corporate Financing Department of Financial Industry
Regulatory Authority, Inc. ("FINRA") pursuant to FINRA Rule 2710(b)(10)(A)(i),
so long as the broker is receiving no more than a customary brokerage commission
in connection with such sale, (ii) printing expenses (including, without
limitation, expenses of printing certificates for Registrable Securities and of
printing prospectuses if the printing of prospectuses is reasonably requested by
the Holders of a majority of the Registrable Securities included in the
Registration Statement), (iii) messenger, telephone and delivery expenses, (iv)
fees and disbursements of counsel for the Company and the Buyer, (v) Securities
Act liability insurance, if the Company so desires such insurance, and (vi) fees
and expenses of all other Persons retained by the Company in connection with the
consummation of the transactions contemplated by this Section.  In addition, the
Company shall be responsible for all of its internal expenses incurred in
connection with the consummation of the transactions contemplated by this
Section (including, without limitation, all salaries and expenses of its
officers and employees performing legal or accounting duties), the expense of
any annual audit and the fees and expenses incurred in connection with the
listing of the Registrable Securities on any securities exchange as required
hereunder.  In no event shall the Company be responsible for any broker or
similar commissions of any Holder.
 
(iii) Registration Procedures.  Whenever it is obligated to register any
Registrable Securities pursuant to this Agreement, the Company shall:
 
(A) prepare and file with the Commission a Registration Statement with respect
to the Registrable Securities in the manner set forth in Section 4(q) hereof and
use its reasonable best efforts to cause such Registration Statement to become
effective as promptly as possible and to remain effective until the earlier of
(i) the sale of all shares of Registrable Securities covered thereby, (ii) the
availability under Rule 144(c)(1) for each Buyer to immediately, freely resell
without restriction all Registrable Securities covered thereby, or (iii) two (2)
years from the date of this Agreement;
 
(B)  permit one legal counsel designated by Buyers to review and comment upon a
Registration Statement at least five (5) Business Days prior to its filing with
the Commission, and all amendments and supplements to all Registration
Statements, and reimburse the Buyers for the cost of such legal counsel. The
Company shall not submit a request for acceleration of the effectiveness of a
Registration Statement or any amendment or supplement thereto without the prior
approval of such legal counsel, which consent shall not be unreasonably
withheld. The Company shall furnish to such legal counsel, without charge, (i)
copies of any correspondence from the Commission or the staff of the Commission
to the Company or its representatives relating to any Registration Statement,
(ii) promptly after the same is prepared and filed with the Commission, one copy
of any Registration Statement and any amendment(s) thereto, including financial
statements and schedules, all documents incorporated therein by reference, if
requested;
 
(C) prepare and file with the Commission such amendments (including
post-effective amendments) and supplements to such Registration Statement and
the prospectus used in connection therewith as may be necessary to keep such
Registration Statement effective for the period specified in Section
4(q)(iii)(A) above and to comply with the provisions of the 1933 Act with
respect to the disposition of all Registrable Securities covered by such
Registration Statement in accordance with the intended method of disposition set
forth in such Registration Statement for such period;
 
(D) furnish to each Buyer such number of copies of the Registration Statement
and the prospectus included therein (including each preliminary prospectus) as
such person may reasonably request in order to facilitate the public sale or
other disposition of the Registrable Securities covered by such Registration
Statement;
 
(E) use its reasonable best efforts to register or qualify the Registrable
Securities covered by such Registration Statement under the state securities
laws of such jurisdictions as any Buyer shall reasonably request; provided,
however, that the Company shall not for any such purpose be required to qualify
generally to transact business as a foreign corporation in any jurisdiction
where it is not so qualified or to consent to general service of process in any
such jurisdiction;
 
(F) in the event of any underwritten public offering, enter into and perform its
obligations under an underwriting agreement, in usual and customary form, with
the managing underwriter(s) of such offering;
 
(G) immediately notify each Buyer at any time when a prospectus relating thereto
is required to be delivered under the 1933 Act, of the happening of any event as
a result of which the prospectus contained in such Registration Statement, as
then in effect, includes an untrue statement of a material fact or omits to
state a material fact required or necessary to be stated therein in order to
make the statements contained therein not misleading in light of the
circumstances under which they were made.  The Company will use reasonable
efforts to amend or supplement such prospectus in order to cause such prospectus
not to include any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading in the light of the circumstances under which they were
made;
 
(H) prepare and file with the Commission such amendments and supplements to such
Registration Statement and the prospectus used in connection with such
Registration Statements as may be necessary to comply with the provisions of the
1933 Act with respect to the disposition of all securities covered by such
Registration Statement;
 
(I) use its reasonable best efforts to list the Registrable Securities covered
by such Registration Statement on each exchange or automated quotation system on
which similar securities issued by the Company are then listed (with the listing
application being made at the time of the filing of such Registration Statement
or as soon thereafter as is reasonably practicable);
 
(J) notify each Buyer of any threat by the Commission or state securities
commission to undertake a stop order with respect to sales under the
Registration Statement; and
 
(K) cooperate in the timely removal of any restrictive legends from the shares
of Registrable Securities in connection with the resale of such shares covered
by an effective Registration Statement.
 
(iv) Indemnification.
 
(A) The Company agrees to indemnify, to the extent permitted by law, each Buyer,
such Buyer’s respective partners, officers, directors, underwriters and each
Person who controls any Buyer (within the meaning of the 1933 Act) against all
actual losses, claims, damages, liabilities and expenses (but not lost profits)
caused by (i) any untrue statement of or alleged untrue statement of material
fact contained in the Registration Statement, prospectus or preliminary
prospectus or any amendment or supplement thereto, (ii) any omission of or
alleged omission of a material fact required to be stated therein or necessary
to make the statements therein not misleading, or (iii) any violation or alleged
violation by the Company of the 1933 Act, the 1934 Act, any state securities law
or any rule or regulation promulgated under the 1933 Act, the 1934 Act or any
state securities law in connection with the offering covered by such
registration statement (“Violations”); provided, however, that the indemnity
agreement contained in this Section 4(q)(iv) shall not apply to amounts paid in
settlement of any such loss, claim, damage, liability or action if such
settlement is effected without the consent of the Company, which consent shall
not be unreasonably withheld, nor shall the Company be liable for any loss,
claim, damage, liability or action to the extent that it arises out of or is
based upon a Violation which occurs in reliance upon and in conformity with
information furnished to the Company by such Buyer, partner, officer, director,
underwriter or controlling person of such Buyer.
 
(B) Any Person entitled to indemnification hereunder shall (i) give prompt
written notice to the indemnifying party of any claim with respect to which it
seeks indemnification (provided that the failure to give prompt notice shall not
impair any Person's right to indemnification hereunder to the extent such
failure has not prejudiced the indemnifying party), and (ii) unless in such
indemnified party's reasonable judgment a conflict of interest between such
indemnified and indemnifying parties may exist with respect to such claim,
permit such indemnifying party to assume the defense of such claim with counsel
reasonably satisfactory to the indemnified party.  If such defense is assumed,
the indemnifying party shall not be subject to any liability for any settlement
made by the indemnified party without its consent (but such consent shall not be
unreasonably withheld).  An indemnifying party who is not entitled to, or elects
not to, assume the defense of a claim shall not be obligated to pay the fees and
expenses of more than one counsel for all parties indemnified by such
indemnifying party with respect to such claim, unless in the reasonable judgment
of any indemnified party a conflict of interest may exist between such
indemnified party and any other of such indemnified parties with respect to such
claim.
 
(C) If the indemnification provided for in this Section 4(q)(iv) is held by a
court of competent jurisdiction to be unavailable to the Buyer with respect to
any losses, claims, damages or liabilities referred to herein, the Company, in
lieu of indemnifying such indemnified party thereunder, shall to the extent
permitted by applicable law contribute to the amount paid or payable by such
indemnified party as a result of such loss, claim, damage or liability in such
proportion as is appropriate to reflect the relative fault of the indemnifying
party on the one hand and of the indemnified party on the other in connection
with the violation(s) that resulted in such loss, claim, damage or liability, as
well as any other relevant equitable considerations.  The relative fault of the
indemnifying party and of the indemnified party shall be determined by a court
of law by reference to, among other things, whether the untrue or alleged untrue
statement of a material fact or the omission to state a material fact relates to
information supplied by the indemnifying party or by the indemnified party and
the parties’ relative intent, knowledge, access to information and opportunity
to correct or prevent such statement or omission; provided, that in no event
shall the Buyer be responsible for any amounts hereunder, with the exception of
a possible set-off against amounts otherwise due the Buyer as an indemnification
or contribution claim; and in that event, the Buyer’s entitlement to
contribution shall not be subject to set-off in any amount to exceed the net
proceeds from the offering received by such Buyer.
 
(D) The indemnification provided for under this Agreement shall remain in full
force and effect regardless of any investigation made by or on behalf of the
indemnified party or any officer, director or controlling Person of such
indemnified party and shall survive the transfer of securities.  The Company
also agrees to make such provisions as are reasonably requested by any
indemnified party for contribution to such party in the event the Company's
indemnification is unavailable for any reason.
 
(v) Penalty Provisions.  If the Company breaches or otherwise fails to perform
any of its obligations under Section 4(q) above (a “Registration Breach”), then
as partial relief for the damages to any Buyer by reason of any such
Registration Breach (which remedy shall not be exclusive of any other remedies
available at law or in equity), the Company shall pay to each holder of
Registrable Securities an amount in cash equal to two percent (2.0%) of the
aggregate Purchase Price of such Buyer’s Registrable Securities as of the date
of such Registration Breach and thereafter an additional amount in cash equal to
two percent (2.0%) of the aggregate Purchase Price of such Buyer’s Registrable
Securities for each period of thirty days  after the day of a Registration
Breach  (pro rated for periods totaling less than thirty days) until such
Registration Breach is cured.
 
(vi) Assignment of Registration Rights; Assumption of Registration Rights.
 
(A) The registration rights under Section 4(q) of this Agreement shall be
automatically assignable by the Buyer to any transferee of all or any portion of
such Buyer’s Registrable Securities if: (i) the Buyer agrees in writing with the
transferee or assignee to assign such rights, and a copy of such agreement is
furnished to the Company within a reasonable time after such assignment; (ii)
the Company is, within a reasonable time after such transfer or assignment,
furnished with written notice of (a) the name and address of such transferee or
assignee, and (b) the securities with respect to which such registration rights
are being transferred or assigned; (iii) immediately following such transfer or
assignment the further disposition of such securities by the transferee or
assignee is restricted under the 1933 Act or applicable state securities laws;
(iv) at or before the time the Company receives the written notice contemplated
by clause (ii) of this sentence the transferee or assignee agrees in writing
with the Company to be bound by all of the provisions contained herein; and (v)
such transfer shall have been made in accordance with the applicable
requirements of this Agreement, if any.
 
(B) In conjunction with, and as a condition precedent to the consummation of any
“Fundamental Transaction” (as such term is defined in the Note), the
registration obligations of the Company as identified in this Agreement, shall
be assumed by the acquiring company or the Person that assumes control of the
Company, in manner, form and substance acceptable to the Buyer.
 
(r) Public Information.
 
(i) If the Common Stock is listed on an Eligible Market other than the Principal
Market (the "New Principal Market") and the issuance of the Conversion Shares or
Warrant Shares as contemplated under the Transaction Documents would exceed that
number of shares of Common Stock which the Company may issue without breaching
the Company's obligations under the rules or regulations of the New Principal
Market, then the Company shall obtain the approval of its stockholders as
required by the applicable rules of the New Principal Market for issuances of
the Conversion Shares and Warrant Shares in excess of such amount. At such time,
the Company shall provide each stockholder entitled to vote at a special or
annual meeting of stockholders of the Company (the "Stockholder Meeting"), which
shall be promptly called and held not later than 75 days after the earlier of
(i) the New Principal Market indication of and (ii) the Company becoming aware
of, any limitation imposed by the New Principal Market on the issuance of
Conversion Shares, Warrant Shares or Common Shares (the "Stockholder Meeting
Deadline"), a proxy statement, substantially in the form which has been
previously prepared by counsel to the Company and reviewed by the Buyers and
counsel to the Buyers, at the expense of the Company, soliciting each such
stockholder's affirmative vote at the Stockholder Meeting for approval of
resolutions providing for the Company's issuance of all of the Securities as
described in the Transaction Documents in accordance with applicable law and the
rules and regulations of the New Principal Market and such affirmative approval
being referred to herein as the "Stockholder Approval"), and the Company shall
use its reasonable best efforts to (i) solicit its stockholders' approval of
such resolutions and to (ii) cause the Board of Directors of the Company to
recommend to the stockholders that they approve such resolutions. The Company
shall be obligated to use its reasonable best efforts to obtain the Stockholder
Approval by the Stockholder Meeting Deadline. If, despite the Company's
reasonable best efforts the Stockholder Approval is not obtained on or prior to
the Stockholder Meeting Deadline, the Company shall cause an additional
Stockholder Meeting to be held every six (6) months thereafter until such
Stockholder Approval is obtained or the Notes and the Warrants are no longer
outstanding.
 
(s) Closing Documents.  On or prior to fourteen (14) calendar days after the
Closing Date, the Company agrees to deliver, or cause to be delivered, to each
Buyer and Fox Rothschild LLP executed copies of the Transaction Documents,
Securities and any other document required to be delivered to any party pursuant
to Section 7 hereof.
 
(t) Integration.                                 The Company shall not sell,
offer for sale or solicit offers to buy or otherwise negotiate in respect of any
security (as defined in Section 2 of the Securities Act) that would be
integrated with the offer or sale of the Securities to the Buyer in a manner
that would require the registration under the 1933 Act of the sale of the
Securities to the Buyer or that would be integrated with the offer or sale of
the Securities to the Buyers for purposes of the rules and regulations of any
Eligible Market on which any of the securities of the Company are listed or
designated such that it would require shareholder approval prior to the closing
of such other transaction unless shareholder approval is obtained before the
closing of such subsequent transaction.
 
(u) Investors’ Rights.  At the Closing, the Company shall appoint to its Board
of Directors  two (2) individuals nominated by the Buyer(s).  At the Closing,
the Company shall deliver to the Buyer(s) any and all documents and instruments,
effective as of the Closing, which may be necessary to effect the provisions of
this Section 4(u) including, without limitation,  amended and restated Articles
of Incorporation and/or By Laws of the Company consistent with the foregoing.
 
(v) State Qualifications. Within no more that ten (10) Business Days after
Closing, the Company shall deliver to such Buyer a certificate evidencing the
Company’s qualification as a foreign corporation and good standing issued by the
Secretary of State (or comparable office) of each jurisdiction in which the
Company conducts business.
 
5. REGISTER; TRANSFER AGENT INSTRUCTIONS.
 
(a) Register.  The Company shall maintain at its principal executive offices (or
such other office or agency of the Company as it may designate by notice to each
holder of Securities), a register for the Notes and the Warrants in which the
Company shall record the name and address of the Person in whose name the Notes
and the Warrants have been issued (including the name and address of each
transferee), the principal amount of Notes held by such Person, the number of
Conversion Shares issuable upon conversion of the Notes and Warrant Shares
issuable upon exercise of the Warrants held by such Person.  The Company shall
keep the register open and available at all times during business hours for
inspection of any Buyer or its legal representatives.
 
(b) Transfer Agent Instructions.  The Company shall issue irrevocable
instructions to its then current transfer agent, and any subsequent transfer
agent, to issue certificates or credit shares to the applicable balance accounts
at The Depository Trust Company (“DTC”), provided that the Transfer Agent is
participating in the DTC Fast Automated Securities Transfer Program and the
Common Stock issuable upon conversion of the Note and/or exercise of the
Warrants, whichever is applicable, is eligible for public resale under the 1933
Act,  registered in the name of each Buyer or its respective nominee(s), for the
Conversion Shares and the Warrant Shares in such amounts as specified from time
to time by each Buyer to the Company upon conversion of the Notes or exercise of
the Warrants in the form of Exhibit C attached hereto (the “Irrevocable Transfer
Agent Instructions”).  The Company warrants that no instruction other than the
Irrevocable Transfer Agent Instructions referred to in this Section 5(b), and
stop transfer instructions to give effect to Section 2(g) hereof, will be given
by the Company to its transfer agent with respect to the Securities, and that
the Securities shall otherwise be freely transferable on the books and records
of the Company, as applicable, and to the extent provided in this Agreement and
the other Transaction Documents.  If a Buyer effects a sale, assignment or
transfer of the Securities in accordance with Section 2(f), the Company shall
permit the transfer and shall promptly instruct its transfer agent to issue one
or more certificates or credit shares to the applicable balance accounts at DTC
in such name and in such denominations as specified by such Buyer to effect such
sale, transfer or assignment.  In the event that such sale, assignment or
transfer involves Conversion Shares or Warrant Shares sold, assigned or
transferred pursuant to an effective registration statement or pursuant to Rule
144, the transfer agent shall issue such Securities to the Buyer, assignee or
transferee, as the case may be, without any restrictive legend.  The Company
acknowledges that a breach by it of its obligations hereunder will cause
irreparable harm to a Buyer.  Accordingly, the Company acknowledges that the
remedy at law for a breach of its obligations under this Section 5(b) will be
inadequate and agrees, in the event of a breach or threatened breach by the
Company of the provisions of this Section 5(b), that a Buyer shall be entitled,
in addition to all other available remedies, to seek an order and/or injunction
restraining any breach and requiring immediate issuance and transfer, without
the necessity of showing economic loss and without any bond or other security
being required.
 
6. CONDITIONS TO THE COMPANY’S OBLIGATION TO SELL.
 
The obligation of the Company hereunder to issue and sell the Notes and the
related Warrants to each Buyer at the Closing is subject to the satisfaction, at
or before the Closing Date, of each of the following conditions, provided that
these conditions are for the Company’s sole benefit and may be waived by the
Company at any time in its sole discretion by providing each Buyer with prior
written notice thereof:
 
(i) Such Buyer shall have executed each of the Transaction Documents to which it
is a party and delivered the same to the Company.
 
(ii) Such Buyer and each other Buyer shall have delivered to the Company the
Purchase Price for the Notes and the related Warrants being purchased by such
Buyer at the Closing by wire transfer of immediately available funds pursuant to
the wire instructions provided by the Company.
 
(iii) The representations and warranties of such Buyer shall be true and correct
in all material respects as of the date when made and as of the Closing Date as
though made at that time (except for representations and warranties that speak
as of a specific date), and such Buyer shall have performed, satisfied and
complied in all material respects with the covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by such
Buyer at or prior to the Closing Date.
 
7. CONDITIONS TO EACH BUYER’S OBLIGATION TO PURCHASE.
 
The obligation of each Buyer hereunder to purchase the Notes and the related
Warrants at the Closing is subject to the satisfaction, at or before the Closing
Date, of each of the following conditions, provided that these conditions are
for each Buyer’s sole benefit and may be waived by such Buyer at any time in its
sole discretion by providing the Company with prior written notice thereof:
 
(i) The Company shall have executed and delivered to such Buyer (A) each of the
Transaction Documents and (B) the Notes (in such denominations as such Buyer
shall have requested prior to the Closing) and the related Warrants (in such
denominations as such Buyer shall have requested prior to the Closing) being
purchased by such Buyer at the Closing pursuant to this Agreement;
 
(ii) Such Buyer shall have received the opinion of Hodgson Russ LLP, the
Company’s outside counsel, dated as of the Closing Date, in substantially the
form of Exhibit D attached hereto;
 
(iii) [INTENTIONALLY OMITTED] ;
 
(iv) The Company and the Fourth Third, LLC shall have entered into an amendment
to the Fourth Third Credit Agreement with the Company, to establish, maintain
and administer the Reserve Amount in a manner reasonably acceptable to Buyer,
and in the form attached hereto as Exhibit H;
 
(v) The Company shall have delivered to such Buyer a copy of the Irrevocable
Transfer Agent Instructions, in the form of Exhibit C attached hereto, which
instructions shall have been delivered to and acknowledged in writing by the
Company's transfer agent.
 
(vi) The Company shall have delivered to such Buyer a letter from the Company's
transfer agent certifying the number of shares of Common Stock outstanding as of
a date within five days of the Closing Date.
 
(vii) The Common Stock (I) shall be designated for quotation or listed on the
Principal Market and (II) shall not have been suspended, as of the Closing Date,
by the SEC or the Principal Market from trading on the Principal Market nor
shall suspension by the SEC or the Principal Market have been threatened, as of
the Closing Date, either (A) in writing by the SEC or the Principal Market or
(B) by falling below the minimum listing maintenance requirements of the
Principal Market, if applicable;
 
(viii) The Company shall have delivered to such Buyer a certificate evidencing
the formation and good standing of the Company and each of its Subsidiaries in
such entity’s jurisdiction of formation issued by the Secretary of State (or
comparable office) of such jurisdiction, as of a date within ten days of the
Closing Date;
 
(ix) Intentionally Omitted.;
 
(x) The Company shall have delivered to such Buyer a certified copy of the
Articles of Incorporation as certified by the Secretary of State of the State of
Nevada reasonably proximate to the Closing Date;
 
(xi) The Company shall have delivered to such Buyer a certificate, executed by
the Secretary of the Company and dated as of the Closing Date, as to (i) the
resolutions consistent with Section 3(b) as adopted by the Company’s Board of
Directors in a form reasonably acceptable to such Buyer, (ii) the Articles of
Incorporation and (iii) the Bylaws, each as in effect at the Closing, in the
form attached hereto as Exhibit E;
 
(xii) The representations and warranties of the Company shall be true and
correct as of the date when made and as of the Closing Date as though made at
that time (except for representations and warranties that speak as of a specific
date) and the Company shall have performed, satisfied and complied in all
respects with the covenants, agreements and conditions required by the
Transaction Documents to be performed, satisfied or complied with by the Company
at or prior to the Closing Date.  Such Buyer shall have received a certificate,
executed by the Chief Executive Officer of the Company, dated as of the Closing
Date, to the foregoing effect and as to such other matters as may be reasonably
requested by such Buyer in the form attached hereto as Exhibit F;
 
(xiii) The Company shall have obtained all governmental, regulatory or third
party consents and approvals, if any, necessary for the sale of the Securities;
 
(xiv) The Buyers shall have completed a satisfactory due diligence review, in
their sole and complete discretion, of among others, the Company’s assets,
financial condition, results of operations, management, operations, finances and
prospects;
 
(xv) Within six (6) Business Days prior to the Closing, the Company shall have
delivered or caused to be delivered to each Buyer (A) certified copies of UCC
search results, listing all effective financing statements which name as debtor
the Company or any of its Subsidiaries filed in the prior five years and the
results of searches for any tax lien and judgment lien filed against such Person
or its property, which results, except as otherwise agreed to in writing by the
Buyers shall not show any such Liens except Permitted Liens;
 
(xvi) The Company shall have appointed to its Board of Directors upon the
Closing two individuals nominated by the Buyer(s); and
 
(xvii) The Company shall have delivered to such Buyer such other documents
relating to the transactions contemplated by this Agreement as such Buyer or its
counsel may reasonably request.
 
8. TERMINATION.  In the event that the Closing shall not have occurred with
respect to a Buyer on or before five (5) business days from the date hereof due
to the Company’s or such Buyer’s failure to satisfy the conditions set forth in
Sections 6 and 7 above (and the non-breaching party’s failure to waive such
unsatisfied condition(s)), the non-breaching party shall have the option to
terminate this Agreement with respect to such breaching party at the close of
business on such date without liability of any party to any other party;
provided, however, this if this Agreement is terminated pursuant to this Section
8, the Company shall remain obligated to reimburse the non-breaching Buyers for
the expenses described in Section 4(g) above.
 
9. MISCELLANEOUS.
 
(a) Governing Law; Jurisdiction; Jury Trial.  All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by the internal laws of the State of New York, without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of New York or any other jurisdictions) that would cause the application of the
laws of any jurisdictions other than the State of New York.  Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in The City of New York, County of New York, for the adjudication
of any dispute hereunder or in connection herewith or with any transaction
contemplated hereby or discussed herein, and hereby irrevocably waives, and
agrees not to assert in any suit, action or proceeding, any claim that it is not
personally subject to the jurisdiction of any such court, that such suit, action
or proceeding is brought in an inconvenient forum or that the venue of such
suit, action or proceeding is improper.  Each party hereby irrevocably waives
personal service of process and consents to process being served in any such
suit, action or proceeding by mailing a copy thereof to such party at the
address for such notices to it under this Agreement and agrees that such service
shall constitute good and sufficient service of process and notice
thereof.  Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law.  EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.
 
(b) Counterparts.  This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party; provided that a facsimile signature shall be
considered due execution and shall be binding upon the signatory thereto with
the same force and effect as if the signature were an original, not a facsimile
signature.
 
(c) Headings.  The headings of this Agreement are for convenience of reference
and shall not form part of, or affect the interpretation of, this Agreement.
 
(d) Severability.  If any provision of this Agreement is prohibited by law or
otherwise determined to be invalid or unenforceable by a court of competent
jurisdiction, the provision that would otherwise be prohibited, invalid or
unenforceable shall be deemed amended to apply to the broadest extent that it
would be valid and enforceable, and the invalidity or unenforceability of such
provision shall not affect the validity of the remaining provisions of this
Agreement so long as this Agreement as so modified continues to express, without
material change, the original intentions of the parties as to the subject matter
hereof and the prohibited nature, invalidity or unenforceability of the
provision(s) in question does not substantially impair the respective
expectations or reciprocal obligations of the parties or the practical
realization of the benefits that would otherwise be conferred upon the
parties.  The parties will endeavor in good faith negotiations to replace the
prohibited, invalid or unenforceable provision(s) with a valid provision(s), the
effect of which comes as close as possible to that of the prohibited, invalid or
unenforceable provision(s).
 
(e) Entire Agreement; Amendments.  This Agreement and the other Transaction
Documents supersede all other prior oral or written agreements between the
Buyers, the Company, their affiliates and Persons acting on their behalf with
respect to the matters discussed herein, and this Agreement, the other
Transaction Documents and the instruments referenced herein and therein contain
the entire understanding of the parties with respect to the matters covered
herein and therein and, except as specifically set forth herein or therein,
neither the Company nor any Buyer makes any representation, warranty, covenant
or undertaking with respect to such matters.  No provision of this Agreement may
be amended other than by an instrument in writing signed by the Company and the
holders of at least a majority of the aggregate number of Registrable Securities
issued and issuable hereunder, and any amendment to this Agreement made in
conformity with the provisions of this Section 9(e) shall be binding on all
Buyers and holders of Securities, as applicable.  No provision hereof may be
waived other than by an instrument in writing signed by the party against whom
enforcement is sought.  No such amendment shall be effective to the extent that
it applies to less than all of the holders of the applicable Securities then
outstanding.  No consideration shall be offered or paid to any Person to amend
or consent to a waiver or modification of any provision of any of the
Transaction Documents unless the same consideration also is offered to all of
the parties to the Transaction Documents, holders of Notes or holders of the
Warrants, as the case may be.  The Company has not, directly or indirectly, made
any agreements with any Buyers relating to the terms or conditions of the
transactions contemplated by the Transaction Documents except as set forth in
the Transaction Documents.  Without limiting the foregoing, the Company confirms
that, except as set forth in this Agreement, no Buyer has made any commitment or
promise or has any other obligation to provide any financing to the Company or
otherwise.
 
(f) Notices.  Any notices, consents, waivers or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered:  (i) upon receipt, when delivered
personally; (ii) upon receipt, when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party); or (iii) one Business Day after deposit with an overnight
courier service, in each case properly addressed to the party to receive the
same.  The addresses and facsimile numbers for such communications shall be:
 
If to the Company,


PNG Ventures, Inc.
3001 Knox Street; Suite 403
Dallas, Texas 75205
Telephone: (760) 804-8844
Attention:   Kevin Markey, CEO




With a copy (for informational purposes only) to:
 
Hodgson Russ LLP
1540 Broadway, 24th floor
New York, New York 10036
Telephone: (212)
751-4300                                                                 
Facsimile:  (212)
751-0928                                                                 
Attention:   Ron Levy, Esq.


If to a Buyer, to its address and facsimile number set forth on the Schedule of
Buyers, with copies to such Buyer’s representatives as set forth on the Schedule
of Buyers,
 
With a copy (for informational purposes only) to:
 
Fox Rothschild LLP
 
100 Park Avenue, suite 1500
 
New York, NY 10017
 
Telephone:                                (215) 299-2744
 
Facsimile:                                (215) 299-2150
 
Attention:                                Stephen M. Cohen
 
or to such other address and/or facsimile number and/or to the attention of such
other Person as the recipient party has specified by written notice given to
each other party five days prior to the effectiveness of such change.  Written
confirmation of receipt (A) given by the recipient of such notice, consent,
waiver or other communication, (B) mechanically or electronically generated by
the sender’s facsimile machine containing the time, date, recipient facsimile
number and an image of the first page of such transmission or (C) provided by an
overnight courier service shall be rebuttable evidence of personal service,
receipt by facsimile or receipt from an overnight courier service in accordance
with clause (i), (ii) or (iii) above, respectively.
 
(g) Successors and Assigns.  This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and assigns,
including any purchasers of the Notes or the Warrants.  The Company shall not
assign this Agreement or any rights or obligations hereunder without the prior
written consent of the holders of at least a majority of the aggregate number of
Registrable Securities issued and issuable hereunder, including by way of a
Fundamental Transaction (unless the Company is in compliance with the applicable
provisions governing Fundamental Transactions set forth in the Notes and the
Warrants).  A Buyer may assign some or all of its rights hereunder in connection
with transfer of any of its Securities without the consent of the Company, in
which event such assignee shall be deemed to be a Buyer hereunder with respect
to such assigned rights.
 
(h) No Third Party Beneficiaries.  This Agreement is intended for the benefit of
the parties hereto and their respective permitted successors and assigns, and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person.
 
(i) Survival.  Unless this Agreement is terminated under Section 8, the
representations and warranties of the Company and the Buyers contained in
Sections 2 and 3 and the agreements and covenants set forth in Sections 4, 5 and
9 shall survive the Closing.  Each Buyer shall be responsible only for its own
representations, warranties, agreements and covenants hereunder.
 
(j) Further Assurances.  Each party shall do and perform, or cause to be done
and performed, all such further acts and things, and shall execute and deliver
all such other agreements, certificates, instruments and documents, as any other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.
 
(k) Indemnification.  In consideration of each Buyer’s execution and delivery of
the Transaction Documents and acquiring the Securities thereunder and in
addition to all of the Company’s other obligations under the Transaction
Documents, including the indemnification provisions under Section 4(q), the
Company shall defend, protect, indemnify and hold harmless each Buyer and each
other holder of the Securities and all of their stockholders, partners, members,
officers, directors, employees and direct or indirect investors and any of the
foregoing Persons’ agents or other representatives (including, without
limitation, those retained in connection with the transactions contemplated by
this Agreement) (collectively, the “Indemnitees”) from and against any and all
actions, causes of action, suits, claims, losses, costs, penalties, fees,
liabilities and damages, and expenses in connection therewith (irrespective of
whether any such Indemnitee is a party to the action for which indemnification
hereunder is sought), and including reasonable attorneys’ fees and disbursements
(the “Indemnified Liabilities”), incurred by any Indemnitee as a result of, or
arising out of, or relating to (a) any misrepresentation or breach of any
representation or warranty made by the Company in the Transaction Documents or
any other certificate, instrument or document contemplated hereby or thereby,
(b) any breach of any covenant, agreement or obligation of the Company contained
in the Transaction Documents or any other certificate, instrument or document
contemplated hereby or thereby or (c) any cause of action, suit or claim brought
or made against such Indemnitee by a third party (including for these purposes a
derivative action brought on behalf of the Company) and arising out of or
resulting from (i) the execution, delivery, performance or enforcement of the
Transaction Documents or any other certificate, instrument or document
contemplated hereby or thereby, (ii) any transaction financed or to be financed
in whole or in part, directly or indirectly, with the proceeds of the issuance
of the Securities, (iii) any disclosure made by such Buyer pursuant to Section
4(i), or (iv) the status of such Buyer or holder of the Securities as an
investor in the Company pursuant to the transactions contemplated by the
Transaction Documents.  To the extent that the foregoing undertaking by the
Company may be unenforceable for any reason, the Company shall make the maximum
contribution to the payment and satisfaction of each of the Indemnified
Liabilities which is permissible under applicable law.  The indemnification
provided in this section 9(k) shall be in addition to, and not in lieu of, the
indemnification provided for in Section 4(q) of this Agreement.
 
(l) No Strict Construction.  The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.
 
(m)  Remedies.  Each Buyer and each holder of the Securities shall have all
rights and remedies set forth in the Transaction Documents and all rights and
remedies which such holders have been granted at any time under any other
agreement or contract and all of the rights which such holders have under any
law.  Any Person having any rights under any provision of this Agreement shall
be entitled to enforce such rights specifically (without posting a bond or other
security), to recover damages by reason of any breach of any provision of this
Agreement and to exercise all other rights granted by law.  Furthermore, the
Company recognizes that in the event that it fails to perform, observe, or
discharge any or all of its obligations under the Transaction Documents, any
remedy at law may prove to be inadequate relief to the Buyers.  The Company
therefore agrees that the Buyers shall be entitled to seek temporary and
permanent injunctive relief in any such case without the necessity of proving
actual damages and without posting a bond or other security.
 
(n) Payment Set Aside.  To the extent that the Company makes a payment or
payments to the Buyers hereunder or pursuant to any of the other Transaction
Documents or the Buyers enforce or exercise their rights hereunder or
thereunder, and such payment or payments or the proceeds of such enforcement or
exercise or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside, recovered from, disgorged by or are
required to be refunded, repaid or otherwise restored to the Company, a trustee,
receiver or any other Person under any law (including, without limitation, any
bankruptcy law, foreign, state or federal law, common law or equitable cause of
action), then to the extent of any such restoration the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such enforcement
or setoff had not occurred.
 
(o)  Individual Buyer.  Notwithstanding anything in this agreement to the
contrary, or any references to "Buyers" herein, the Buyer whose name appears on
the signature page hereof acknowledges and the Company confirms that  such Buyer
is the only Buyer party to the transactions contemplated by this Agreement.
 
[Signature Page Follows]
 
 
 

 

--------------------------------------------------------------------------------




 
 
IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.
 


 
COMPANY:
 
PNG VENTURES, INC.
 
By:      /s/ Kevin Markey
Name:  Kevin Markey
Title:    Chief Executive Officer
 



 

 
 
 

--------------------------------------------------------------------------------

 
 

 
IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.
 


 
BUYER:
 
CASTLERIGG PNG INVESTMENTS LLC
By:  Castlerigg Master Investments Ltd., its sole member
By:  Sandell Asset Management Corp., its investment manager
By:      /s/ Patrick Burke
Name: Patrick Burke
Title:   Senior Managing Director
 



 


 


 

--------------------------------------------------------------------------------



 
 
SCHEDULE OF BUYERS
 


(1)
(2)
(3)
(4)
(5)
 
Buyer
 
Address and Facsimile Number
 
 
Aggregate Principal Amount of Notes
 
 
 
Aggregate Number of Warrants
Legal Representative’s
Address and Facsimile Number
         
Castlerigg PNG Investments LLC
c/o Sandell Asset Management
40 West 57th St
26th Floor
New York, NY 10019
Fax:  (212) 603-5710
Telephone: (212) 603-5775
Attn: Matthew Pliskin/Cem Hacioglu
$3,188,235
 797,059
Fox Rothschild LLP
100 Park Avenue, Suite 1500
New York, New York  10017
Attention:  Stephen Cohen
Facsimile: (215) 299-2744
Telephone:  (215( 299-2150
             
Total principal amount of Notes: $3,188,235
Total Warrants to be issued: 797,059
 



 
 

 

--------------------------------------------------------------------------------




EXHIBITS
 
Exhibit A                      Form of Notes
Exhibit B                      Form of Warrants
Exhibit C                      Irrevocable Transfer Agent Instructions
Exhibit D                      Form of Company Opinion of Counsel
Exhibit E                      Form of Secretary’s Certificate
Exhibit F                      Form of Officer’s Certificate
Exhibit G                      Intentionally Omitted
Exhibit H                      Amendment to Fourth Third Credit Agreement




SCHEDULES
 
Schedule 3(a)                                Subsidiaries
Schedule 3(d)                                No Conflicts
Schedule 3(e)                                Consents
Schedule 3(g)                                No General Solicitation; Placement
Agent’s Fees
Schedule 3(k)                                SEC Documents; Financial Statements
Schedule 3(l)                                Absence of Certain Changes
Schedule 3(m)                                No Undisclosed Events
Schedule 3(n)                                Conduct of Business; Regulatory
Permits
Schedule 3(q)                                Transactions with Affiliates
Schedule 3(r)                                Equity Capitalization
Schedule 3(s)                                Indebtedness and Other Contracts
Schedule 3(t)                                Absence of Litigation
Schedule 3(x)                                Intellectual Property Rights
Schedule 3(z)                                Subsidiary Rights
Schedule 3(ee)                                Ranking of Notes




